 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391                                                                                             ✔ Check if this is an
                                                                                                                                              ❑
                                                                                                                                                 amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         ✔
         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ✔
         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ✔
         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑      Schedule H: Codebtors (Official Form 206H)

         ✔
         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ✔
         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                ✘
         Executed on 03/19/2019
                          MM/ DD/ YYYY                                                                                /s/ Kenneth D. Garcia
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      Kenneth D. Garcia
                                                                                      Printed name


                                                                                      President
                                                                                      Position or relationship to debtor




Official Form B202                                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391
                                                                                                                                       ❑Check if this is an
                                                                                                                                           amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                          12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code           and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                              professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                              services, and         or disputed     setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)                            Total claim, if     Deduction for        Unsecured
                                                                                                                    partially           value of             claim
                                                                                                                    secured             collateral or
                                                                                                                                        setoff
1     Acosta                                      Acosta                                                                                                           $25,002.71
      5050 Westway Park Blvd. #100
      Houston, TX 77041


2     ADT LP                                      ADT LP                      Materials                                                                           $300,000.00
      1718 S Brazos
      San Antonio, TX 78207


3     Capital Advance Services                    Capital Advance Services                                                                                         $80,413.00
      c/o Yellowstone Capital, LLC
      1 Evertrust Plz
      Jersey City, NJ 07302-3051

4     Capital Merchant Services                   Capital Merchant Services                                                                                        $79,420.00
      c/o Yellowstone Capital, LLC
      1 Evertrust Plz
      Jersey City, NJ 07302-3051

5     Capital One Visa 1609                       Capital One Visa 1609                                                                                            $24,320.80
      PO Box Box 60599
      City of Industry, CA 91716


6     Chesapeake Spice Company                    Chesapeake Spice Company                                                                                         $32,000.00
      PO BOX 6129
      Hermitage, PA 16148-0922


7     DanHil Containers                           DanHil Containers                                                                                                $57,255.28
      PO Box 2089
      Temple, TX 76503


8     Handtman Inc.                               Handtman Inc.                                                                                                    $44,369.28
      28690 N. Ballard Dr.
      Lake Forest, IL 60045




Official Form 204                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
Debtor         Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
              Name


    Name of creditor and complete         Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code   and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                        professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                        services, and         or disputed     setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)                            Total claim, if     Deduction for        Unsecured
                                                                                                              partially           value of             claim
                                                                                                              secured             collateral or
                                                                                                                                  setoff
9     Hojas Y Especies El Chicano         Hojas Y Especies El Chicano                                                                                        $30,067.20
      617 Barnsdale Road
      La Grange Park, IL 60526


10 Hovus                                  Hovus                                                                                                              $95,104.94
   272 Brodhead Road Ste 200
   Bethlehem, PA 18017


11 JBS Packerland                         JBS Packerland                                                                                                     $46,796.29
   Attn: P.O.Box 561477
   US Bank
   Denver, CO 80256

12 Nationwide Insurance                   Nationwide Insurance                                                                                               $22,903.20
   Processing Center
   Des Moines, IA 50306-0491


13 Packall Packaging Inc.                 Packall Packaging Inc.                                                                                             $38,055.24
   2 Shaftsbury Lane
   Brampton,Ontari, L6T 3X7


14 Qvest                                  Qvest                                                                                                              $55,000.00
   1101 8th Street Unit #1
   Greeley, CO 80631


15 RogCo Inc.                             RogCo Inc.                                                                                                         $34,031.68
   PO Box 1801
   Bentonville, AR 72712


16 Smithfield Foods                       Smithfield Foods                                                                                                   $25,640.00
   P.O. Box 20121
   Kansas City, MO 64195


17 SOS Enviro Services, LLC.              SOS Enviro Services, LLC.                                                                                          $26,027.37
   P.O. BOX 53988
   Lafayette, LA 70505+3988


18 Texas Packing Company                  Texas Packing Company                                                                                              $20,428.80
   1809 N. Bell St.
   San Angelo, TX 76903


19 TIPPER TIE                             TIPPER TIE                                                                                                         $55,441.56
   2000 Lufkin Road
   Apex, NC 27539


20 ViscoFan USA                           ViscoFan USA                                                                                                       $34,027.10
   ATTN: Alonso Ramos
   1900 Spring Rd
   Oak Brook, IL 60523-1481


Official Form 204                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                     12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.

 Part 1: Cash and cash equivalents


        1. Does the debtor have any cash or cash equivalents?

      ❑No. Go to Part 2.
      ✔Yes. Fill in the information below.
      ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of debtor's
                                                                                                                                            interest



        2. Cash on hand



        3. Checking, savings, money market, or financial brokerage accounts (Identify all)

        Name of institution (bank or brokerage firm)           Type of account                          Last 4 digits of account number

       3.1 TransPecos Banks                                              Checking account                           3731                                  $8,505.11

       3.2 BBVA Compass                                                  Checking account                           8528

       3.3 TransPecos                                                    Checking account                           4113                                 $22,962.99


        4. Other cash equivalents (Identify all)

        Name of institution (bank or brokerage firm)
        None

        5. Total of Part 1

       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                                   $31,468.10



 Part 2: Deposits and prepayments
Debtor         Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
               Name

         6. Does the debtor have any deposits or prepayments?

     ✔ No. Go to Part 3.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                                              Current value of
                                                                                                                              debtor's interest


         7. Deposits, including security deposits and utility deposits




 Description, including name of holder of deposit


 None

         8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


 Description, including name of holder of prepayment

 None

      9. Total of Part 2.




 Add lines 7 through 8. Copy the total to line 81.




 Part 3: Accounts receivable



      10. Does the debtor have any accounts receivable?

     ❑No. Go to Part 4.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                              Current value of debtor's
                                                                                                                              interest


      11. Accounts Receivable




 11a. 90 days old or less:              $384,879.00             -                   $0.00                  = ...... ➔                    $384,879.00
                              face amount                           doubtful or uncollectible accounts


 11b. Over 90 days old:                     $10,296.00          -                   $0.00                  = ...... ➔                     $10,296.00
                              face amount                           doubtful or uncollectible accounts


      12. Total of Part 3




Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                      page 3
Debtor         Papa Grande Gourmet Foods, LLC                                                 Case number (if known) 19-50391
              Name

Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                                    $395,175.00




 Part 4: Investments



      13. Does the debtor own any investments?

     ✔ No. Go to Part 5.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                  Valuation method              Current value of debtor's
                                                                                                  used for current value        interest


      14. Mutual funds or publicly traded stocks not included in Part 1

     Name of fund or stock:


 None

      15. Non-publicly traded stock and interests in incorporated and unincorporated
          businesses, including any interest in an LLC, partnership, or join venture

     Name of entity:                                                        % of ownership:




 None



      16. Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1

     Describe:



 None

      17. Total of Part 4




 Add lines 14 through 16. Copy the total to line 83.




 Part 5: Inventory, excluding agriculture assets



      18. Does the debtor own any inventory (excluding agriculture assets)?

 ❑No. Go to Part 6.
 ✔Yes. Fill in the information below.
 ❑



  General description                                       Date of the last         Net book value of         Valuation method used Current value of
                                                            physical inventory       debtor's interest         for current value     debtor's interest
                                                                                     (Where available)



Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                       page 4
Debtor           Papa Grande Gourmet Foods, LLC                                              Case number (if known) 19-50391
                Name
 19.     Raw materials
         Raw Material & Supplies                               01/31/2018                                                                        $135,102.57
                                                               MM / DD / YYYY

 20.     Work in progress
 21.     Finished goods, including goods held for resale
         Packed Product                                        01/31/2019
                                                               MM / DD / YYYY

 22.     Other inventory or supplies


 23.     Total of Part 5
                                                                                                                                                   $135,102.57
         Add lines 19 through 22. Copy the total to line 84.

 24.     Is any of the property listed in Part 5 perishable?
         ❑No
         ✔Yes
         ❑
 25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)



       27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 ✔ No. Go to Part 7.
 ❑
 ❑Yes. Fill in the information below.



  General description                                                                 Net book value of        Valuation method used Current value of
                                                                                      debtor's interest        for current value     debtor's interest
                                                                                      (Where available)
 28.     Crops—either planted or harvested
         None

 29.     Farm animals Examples: Livestock, poultry, farm-raised fish
         None

 30.     Farm machinery and equipment (Other than titled motor vehicles)
         None

 31.     Farm and fishing supplies, chemicals, and feed
         None

 32.     Other farming and fishing-related property not already listed in Part 6
         None


 33.     Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                 page 5
Debtor           Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
                Name
 34.     Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes
 35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 36.     Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
 37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles



       38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 ❑No. Go to Part 8.
 ✔Yes. Fill in the information below.
 ❑



  General description                                                                      Net book value of       Valuation method used Current value of
                                                                                           debtor's interest       for current value     debtor's interest
                                                                                           (Where available)
 39.     Office furniture
         1 Conference table - $200, 1 granite table - $500, 41 office chairs -                                                                          $9,180.00
         $1,025, 20 break room chairs - $400, 5 desks - $2,000, 10 desks -
         $1,500, 14 filing cabinets - $350, 1 white storage rack - $50, 45 break
         room tables - $2,025, 4 credenzas - $600, sofa - $150, 2 cabinets for
         storage supply - $160, side tables - $40, 1 recliner - $60, folding
         tables - $45, filing cabinet - $75


 40.     Office fixtures
 41.     Office equipment, including all computer equipment and
         communication systems equipment and software
         14 computers - $2,800, 6 Zebra printers - $1,200, 1 mini fridge - $70,                                                                         $5,960.00
         7 printers - $1,225, computer station - $400, washer & dryer - $200,
         microwave - $65

 42.     Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles
         None


 43.     Total of Part 7
                                                                                                                                                        $15,140.00
         Add lines 39 through 42. Copy the total to line 86.

 44.     Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
 45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                    page 6
Debtor          Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
                Name



 Part 8: Machinery, equipment, and vehicles



        46. Does the debtor own or lease any machinery, equipment, or vehicles?

        ❑No. Go to Part 9.
        ✔Yes. Fill in the information below.
        ❑



  General description                                                                  Net book value of       Valuation method used Current value of
  Include year, make, model, and identification numbers (i.e., VIN, HIN, or            debtor's interest       for current value     debtor's interest
  N-number)                                                                            (Where available)

 47.     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
 47.1      2013 Lexus LS460                                                                                                                        $16,000.00
           VIN: JTHBL5EF9D5123720

 47.2      2011 Toyota Camry                                                                                                                        $7,000.00
           VIN: 4T1BF3EK4BU603527

 47.3      2011 Toyota Camry                                                                                                                        $7,000.00
           VIN: 4T1BE3EK3B8128050

 47.4      2011 Toyota Camry                                                                                                                        $7,000.00
           VIN: 4T1BF3EK9BU587034

 47.5      2010 Dodge Ram 1500                                                                                                                      $8,500.00
           VIN: 1D7RB1CTXAS130974 Pickup Truck, Standard Cab (G)

 47.6      2005 Dodge Ram 1500                                                                                                                      $4,000.00
           VIN: 1D7HU18D55S362668 Pickup Truck, Standard Cab (G)

 47.7      2018 Ford F-150                                                                                                                         $24,000.00
           VIN: 1FTFW1RG9HFA66330 Pickup Truck, Styleside, Raptor Trim Level,
           4X4 (VG)

 47.8      2015 International 4300                                                                                                                 $47,000.00
           VIN: 1HSDJAPR9FH716101

 47.9      2008 International 4400                                                                                                                 $26,000.00
           VIN: 1HTMSAAR98H642912

 47.10      2015 Freightliner Light Duty Cascadia                                                                                                  $50,000.00
            VIN: 1FUJGBDV8FLGG3980 Truck Tractor (G)

 47.11      2012 Freightliner M2 106                                                                                                               $30,000.00
            VIN: 1FVACWDT7GHGV4919 Truck, Conventional (G)

 47.12      2012 Freightliner M2 106                                                                                                               $30,000.00
            VIN: 1FVACWDT5CDBK4613 Truck, Conventional, Dry Van, Refrigerated
            (G)

 47.13      2007 Chevrolet G3500 Express                                                                                                            $8,000.00
            VIN: 1GAHG39U271108719 Van, 15 Passenger (G)

 47.14      2005 Chevrolet G1500 Express                                                                                                            $5,500.00
            VIN: 1GCFG15W751177504 Van, 8 Passenger (G)

 47.15      2006 Ford Econoline E350                                                                                                                $7,000.00
            VIN: 1FTSE34LX6DA36845 Van, Cargo

 47.16      2007 Ford Econoline E350                                                                                                                $7,500.00
            VIN: 1FBMS31L57DA62305 Van, Cargo

 47.17      2016 Freightliner                                                                                                                      $50,000.00
            VIN: 1fvacwdt7ghgv4919 2015 Freightliner Light Duty Cascadia

 48.       Watercraft, trailers, motors, and related accesories Examples: Boats
           trailers, motors, floating homes, personal watercraft, and fishing vesels
 48.1       2000 Utility                                                                                                                            $9,500.00
            VIN: LUYVS2534YM224909 Trailer, Dry Van, Refrigerated




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                  page 7
Debtor        Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
             Name
 48.2    1996 Great Dane                                                                                                     $4,000.00
         VIN: 1GRAA9626TW031601 Trailer, Dry Van, Refrigerated (G)

 48.3    2006 Great Dane                                                                                                    $13,000.00
         VIN: 1GRAAO6246B706689 Trailer, Dry Van, Refrigerated (G)

 48.4    1993 Great Dane                                                                                                     $4,500.00
         VIN: 1GRAA9629PW046745 Trailer, Dry Van, Refrigerated (G)

 48.5    2000                                                                                                                $1,000.00
         VIN: Y26833208 Trailer, Flatbed (F)

 49.     Aircraft and accesories
         None

 50.     Other machinery, fixtures, and equipment (excluding farm
         machinery and equipment)
 50.1    Cook Dept. See Exhibit 1                                                                                          $191,500.00

 50.2    Raw Foods Dept. - See Exhibit 2                                                                                  $1,039,500.00

 50.3    2018 TUCS Equipment TEVFF-10L 0199/ Packaging Machine,                                                            $165,000.00
         Form/Fill/Seal, Stainless Steel, Portable, w/ Filling Accessories, Smart
         Data Mdl. X40 Programmable Operator Control (N)

 50.4    Case Sealer, Adjustable Sealing, Portable                                                                           $1,000.00

 50.5    2015 Multivac F200 213290/ Rollstock Thermoform Packaging                                                         $110,000.00
         Machine, Vacuum Tray Packing Type, Stainless Steel, w/ Accessories,
         Touch Panel Operator Control (VG)

 50.6    2009 Hinds Block CC30 /VIN: 9810231 Piston Filler, Stainless Steel,                                                 $2,500.00
         2 Head (G)

 50.7    Assorted Packaging Department Area Items, IBNLT: S/S Carts,                                                         $2,000.00
         S/S-Poly Totes, S/S Tables, S/S Hand Washing Sinks, Digital
         Bench Scales, etc.

 50.8    Storage Tank, Vertical, Stainless Steel, Approx. 1,500 Gallon                                                       $3,000.00
         Capacity, w/ Support Legs (G)

 50.9    Eagle 3PFE18B - AA668200011/ Battery Charger (G)                                                                      $400.00

 50.10   Premier/ Battery Charger (F)                                                                                          $200.00

 50.11   Platform Scale, 48" x 48", Approx. 5,000 Lb. Capacity, w/ Cardinal                                                    $700.00
         Mdl. 180 Digital Scale Read Out (F)

 50.12   1998 Casa Herrera CF/VIN: 9810301 Grinder, Stainless Steel, Corn                                                   $12,000.00
         Grinding (G)

 50.13   1998 Casa Herrera LBC18X/VIN: 9810061 Auger, Stainless Steel,                                                       $2,500.00
         Corn Transport (G)

 50.14   Storage Tank, Vertical, Polypropylene, Approx. 5,000 Gallon                                                         $1,200.00
         Capacity, w/ Support Stand (G)

 50.15   Jib Crane, Column Mount, Approx. 10" Jib Arm, w/ CM 2 Ton                                                             $900.00
         Chain Hoist (G)

 50.16   (3) Tubs, Stainless Steel, Corn Transport, Approx. 3'w x 12'L,                                                      $2,700.00
         Portable (G)

 50.17   Assorted Warehouse Items, IBNLT: Pallet Rack Sections, Metal                                                        $4,800.00
         Shelving Sections, Carts, Support Stands, Hand Trucks, Pallet
         Jacks, U.V. Bug Zappers, S/S Tables, S/S Hand Washing Sinks,
         Polymer Stacking Skids, Digital Bench Scales, etc.


 50.18   Ingersoll-Rand/ Air Compressor, Reciprocating Type, Vertical Tank                                                     $800.00
         Mount (Not In Use-F)

 50.19   Lincoln AC/DC 225/125/ Welder, 225 Amp (F)                                                                            $400.00

 50.20   1995 Miller Bobcat 225G /VIN: KF979830 Welder/Generator, 8,000                                                        $700.00
         Watt (F)




Official Form 206A/B                                         Schedule A/B: Assets — Real and Personal Property               page 8
Debtor             Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
                  Name
 50.21      Assorted Maintenance Area Items, IBNLT: Work Tables/Benches,                                                        $4,500.00
            Metal Storage/Parts Storage Cabinets, Carts, Floor Jacks, Small
            Capacity Bench Tools, Hand Tools, etc.


 50.22      1999 Williams & Davis 134864/VIN: 5785 Industrial Boiler, w/                                                       $14,500.00
            De-aerator Tank, Feed Pumps, etc. (G)

 50.23      Quincy QSF100-125/VIN: 60272F Air Compressor, Rotary Screw (P)                                                      $3,000.00

 50.24      (45)Carts, Stainless Steel, Assorted Sizes & Configurations (G)                                                    $11,000.00


 50.25      (10)Carts, Stainless Steel, Lowboy Configuration, Assorted Sizes                                                    $3,000.00
            (G)

 50.26      (6)Carts, Stainless Steel, Storage, Assorted Sizes (G)                                                              $3,000.00

 50.27      (25)Carts, Stainless Steel, Baker Tray, Assorted Sizes (G)                                                          $1,800.00

 50.28      Alfa Romeo High Efficiency Twin/ (2) Water Softening Tanks, w/                                                      $2,000.00
            Controller (VG)

 50.29      1997 Superior Boiler 6-5-12501-GP/VIN: 13626 Industrial Boiler,                                                    $15,000.00
            Natural Gas Fired, Skid Mount, w/ Seminole Boiler-Burner Unit,
            De-aerator Tank (G-Not In Use)

 50.30      1999 CarboTech/VIN: 96923 Carbon Dioxide Receiver Tank, Welded                                                     $20,000.00
            Carbon Steel, Jacketed, 50 Ton Capacity, Approx. 6'Diam. x 60'L (G)

 50.31      2017 Quincy QGS-100/VIN: API175287 Air Compressor, Rotary Screw                                                    $23,500.00
            (VG)

 50.32      Pneumatech 325/VIN: 0401-T139953P-ST Air Dryer, 325 SCFM (F)                                                        $3,000.00

 50.33      2000 Atlas Copco GA37/VIN: AII36849 Air Compressor, Rotary Screw                                                    $5,000.00
            (G)

 50.34      Ultrafilter Ultratroc/ Air Dryer (F)                                                                                $1,500.00

 50.35      GSI/ Silo, Bolted/Galvanized Construction, Approx. 12'Diam. x 20'H,                                                 $7,400.00
            Cone Bottom, w/ Support Legs (G)

 50.36      Equipment in Storage - See Exhibit 3                                                                              $512,500.00

 50.37      Crown SC5245-40/VIN: 9A193697 Forklift, Electric, Hard Tire, ROPS,                                                 $10,000.00
            w/ Side Shift Attachment (G)

 50.38      Linde E20/VIN: A1X346000162/2616 Forklift, Electric, Hard Tire,                                                    $14,000.00
            ROPS, w/ Side Shift Attachment (G)

 50.39      Husqvarna YTH24K48/VIN: 05813A023308 Lawn Mower, Riding Type                                                          $700.00
            (G)

 50.40      Toyota 8HBW23/VIN: 19829 Pallet Jack, Electric, 4,500 Lb. Capacity                                                  $2,000.00
            (VG)

 50.41      Barrett WPTT1C60BV/VIN: 1W16-9305189 Pallet Jack, Electric,                                                         $1,000.00
            Approx. 4,500 Lb. Capacity (F)



 51.     Total of Part 8
                                                                                                                              $2,566,700.00
         Add lines 47 through 50. Copy the total to line 87.


       52. Is a depreciation schedule available for any of the property listed in Part 8?

       ✔ No
       ❑
       ❑Yes

       53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

       ❑No
       ✔Yes
       ❑



Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                page 9
Debtor           Papa Grande Gourmet Foods, LLC                                                   Case number (if known) 19-50391
                Name



 Part 9: Real Property



       54. Does the debtor own or lease any real property?

       ✔ No. Go to Part 10.
       ❑
       ❑Yes. Fill in the information below.



 55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest


         Description and location of property                  Nature and extent of        Net book value of           Valuation method used Current value of
         Include street address or other description such      debtor's interest in        debtor's interest           for current value     debtor's interest
         as Assessor Parcel Number (APN), and type of          property                    (Where available)
         property (for example, acreage, factory,
         warehouse, apartment, or office building), if
         available.
         None

 56.     Total of Part 9
         Add the current value on lines 55.1 through 55.6 and entries from any addition sheets. Copy the total to line 88.

 57.     Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes
 58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 10: Intangibles and Intellectual Property



        59. Does the debtor have any interests in intangibles or intellectual property?

       ❑No. Go to Part 11.
       ✔Yes. Fill in the information below.
       ❑



  General description                                                                     Net book value of           Valuation method used Current value of
                                                                                          debtor's interest           for current value     debtor's interest
                                                                                          (Where available)
 60.     Patents, copyrights, trademarks, and trade secrets
         Papa Grande (logo), Papa Grande, Mama Garcia's, Barbacoa Texas,
         The Naked Tamale, Tamale Dog, Tamale Wings, Emergency Taco,
         Tamaleville, Tamale Gating, Chorizo Nation, Andy Garcia Food
         Products (logo)

 61.     Internet domain names and websites
         None

 62.     Licenses, franchises, and royalties
         None

 63.     Customer lists, mailing lists, or other compilations
         None

 64.     Other intangibles, or intellectual property
         None


Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                        page 10
Debtor           Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
                Name
 65.     Goodwill
         None


 66.     Total of Part 10
                                                                                                                                                        $0.00
         Add lines 60 through 65. Copy the total to line 89.



 67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         ✔ No
         ❑
         ❑Yes
 68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ❑✔ No
         ❑Yes
 69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 11: All other assets



       70. Does the debtor own any other assets that have not yet been reported on this form?

       ✔ No. Go to Part 12.
       ❑
       ❑Yes. Fill in the information below.

                                                                                                                                            Current value of
                                                                                                                                            debtor's interest


 71.     Notes receivable
         Description (include name of obligor)
         None

 72.     Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)
         None

 73.     Interests in insurance policies or annuities
         None

 74.     Causes of action against third parties (whether or not a lawsuit has been filed)
         None

 75.     Other contingent and unliquidated claims or causes of action of every nature, including
         counterclaims of the debtor and rights to set off claims
         None

 76.     Trusts, equitable or future interests in property
         None

 77.     Other property of any kind not already listed Examples: Season tickets, country club membership


         None


 78.     Total of Part 11
         Add lines 71 through 77. Copy the total to line 90.

 79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes
Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                                 page 11
Debtor             Papa Grande Gourmet Foods, LLC                                                                             Case number (if known) 19-50391
                  Name



 Part 12: Summary




 In Part 12 copy all of the totals from the earlier parts of the form.


  Type of property                                                                                         Current value of                      Current value
                                                                                                           personal property                     of real property


 80.     Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                                  $31,468.10



 81.     Deposits and prepayments. Copy line 9, Part 2.


 82.     Accounts receivable. Copy line 12, Part 3.                                                                         $395,175.00


 83.     Investments. Copy line 17, Part 4.


 84.     Inventory. Copy line 23, Part 5.                                                                                   $135,102.57


 85.     Farming and fishing-related assets. Copy line 33, Part 6.


 86.     Office furniture, fixtures, and equipment; and collectibles. Copy                                                   $15,140.00
         line 43, Part 7.


 87.     Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                         $2,566,700.00


 88.                                                                                                                   ➔
         Real property. Copy line 56, Part 9............................................................................



 89.     Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00



 90.     All other assets. Copy line 78, Part 11.                                                   +


 91.     Total. Add lines 80 through 90 for each column... 91a.                                                     $3,143,585.67                                   $0.00
                                                                                                                                        + 91b.

 92.     Total of all property on Schedule A/B. Lines 91a + 91b = 92. ....................................................................                                  $3,143,585.67




Official Form 206A/B                                                                Schedule A/B: Assets — Real and Personal Property                                          page 12
                                                                                                            Exhibit 1 - 1 of 2

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Cook Department

No.   Qty    Year    Make             Model           S/N                      Item & Description                            $-FMV

1     1      1999    Custom Lift      NA              NA                       Column Dumper/Elevator, Stainless Steel,
                                                                               600 Lb. Capacity (G)                           2,500

2     1      NA      Holac (Reiser)   HO21            22.03602                 Dicer, Stainless Steel (G)                     4,000

3     1      2002    Urschel          M               568                      Dicer/Shredder, Stainless Steel (G)            6,000

4     1      NA      Reitz            RS28-K3410      740194                   Ribbon Blender, "Mega-Mixer", Dual Shaft,
                                                                               Stainless Steel (G)                           20,000

5     3      2016    Southern Pride   XLR-1600-4-00   16-167, 16-168, 16-169   Smokehouses, Gas Fired, Stainless Steel,
                                                                               Each w/ Southern Pride Control (VG)           75,000

6     3      NA      Alkar            NA              2/80677S, 2/90677S,      Smokehouses, Liquid Smoke Process Type,
                                                      2200677S                 Drive In, Stainless Steel, Common Alkar
                                                                               Liquid Smoke Generator, Each w/ Alkar
                                                                               Control, Upgraded Vectors Electrical
                                                                               Controls, S/N 2-85-967 (G)                    60,000

7     2      NA      NA               NA              NA                       Steam Kettles, Stainless Steel, Open Top,
                                                                               Approx. 48"Diam. x 4'H, w/ Dedicated
                                                                               Process Pump, Piping (G)                       3,000

8     3      NA      NA               NA              NA                       Steam Tanks, Stainless Steel, Open Top,
                                                                               Approx. 5'W x 10'L, w/ Dedicated Process
                                                                               Pump, Piping (G)                               4,500

9     1      NA      NA               NA              NA                       Tumbler, Stainless Steel, Approx. 2'Diam. x
                                                                               5'L, Portable (G)                              5,000




M&E Appraisal Associates, Inc.                                   Page 1
                                                                                                    Exhibit 1 - 2 of 2

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Cook Department

No.   Qty    Year    Make         Model          S/N                   Item & Description                             $-FMV

10    Lot:   NA      NA           NA             NA                    Assorted Wash Room Items, IBNLT:
                                                                       S/S Wash Sink/Table, (2) Diversey Mdl.
                                                                       J-100 Distributor Dispensers, Lafferty Mdl.
                                                                       LC Foamer, Hoses, Sprayers, etc.                1,500

11    Lot:   NA      NA           NA             NA                    Assorted Cook Department Area Items,
                                                                       IBNLT:
                                                                       S/S Carts, S/S Totes, S/S Tables, S/S
                                                                       Racks & Shelving, S/S Hand Washing
                                                                       Sinks, Digital Bench Scales, etc.              10,000

                                                                       Cook Department Total -                       191,500




M&E Appraisal Associates, Inc.                             Page 2
                                                                                                      Exhibit 2 - 1 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Raw Foods Department

No.   Qty    Year    Make           Model        S/N                   Item & Description                              $-FMV

12    1      NA      NA             NA           NA                    Accumulator Table, Stainless Steel, Approx.
                                                                       72"Diam. (VG)                                    2,000

13    1      NA      Kramer-Grebe   VSM325       173/246-847           Bowl Chopper, Stainless Steel, Vacuum
                                                                       Type (G)                                        35,000

14    1      1985    Seydelmann     K120         U85145                Bowl Chopper, Stainless Steel, Vacuum
                                                                       Type, 120 Liter Capacity (G)                    10,000

15    2      NA      Little David   LD7D/2       4611124537M/60,       Case Sealers, Adjustable Sealing, Portable
                                                 4611223437M/60        (G)                                              3,000

16    1      NA      Poly-Clip      FCA100       NA                    Clipper Machine, Stainless Steel, Automatic,
                                                                       Double Clip, w/ Touch Panel Operator
                                                                       Control (VG)                                   120,000

17    1      2015    Tipper-Tie     TT1512       NA                    Clipper Machine, Stainless Steel, Automatic,
                                                                       Double Clip, w/ Touch Panel Operator
                                                                       Control (VG)                                    70,000

18    1      NA      Kamflex        704          34305                 Conveyor, Sanitary Belt (VG)                     1,000

19    1      2011    M.W. Waldrop   Shark        501BEP3ESSS6          Conveyor, Stainless Steel Slat, Food Grade
                                                                       (VG)                                            15,000

20    1      2011    NA             G-10B        C26T17VC53A           Conveyor, Stainless Steel Slat, Food Grade,
                                                                       90 Degree (VG)                                   1,500

21    1      NA      NA             NA           NA                    Conveyor, Stainless Steel Slat, Food Grade,
                                                                       Approx. 24"W x 20'L (VG)                         4,000




M&E Appraisal Associates, Inc.                             Page 3
                                                                                                      Exhibit 2 - 2 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Raw Foods Department

No.   Qty    Year    Make           Model         S/N                   Item & Description                             $-FMV

22    1      NA      NA             NA            NA                    Conveyor, Stainless Steel Slat, Food Grade,
                                                                        Approx. 3'W x 6'L Table, 3"W Belt (VG)          1,000

23    1      2002    Hobart         4346          27-019-210            Mixer/Grinder, Stainless Steel (G)              2,500

24    1      1978    Weiler         878           85.143                Grinder, Stainless Steel, 25 HP (G)             7,500

25    2      NA      Linx           5900          NA                    Ink Jet Coders, Single Head (VG)                5,000

26    1      2013    Busch          0630C-AI      U100500710            Vacuum Pump, Stainless Steel, w/ 25 HP
                                                                        Motor (VG)                                      9,500

27    1      1994    Waukesha       60            8840SS                Pump, Stainless Steel, Positive
                                                                        Displacement, w/ 5 HP Motor (G)                 1,500

28    1      1998    Hobart         4356          27-017-952            Mixer/Grinder, Stainless Steel (G)              7,500

29    1      NA      RMF            NA            9718                  Ribbon Blender, Stainless Steel, 3,000 Lb.
                                                                        Capacity (G)                                   12,500

30    1      NA      NA             NA            NA                    Filler/Extruder, Horizontal, Stainless Steel
                                                                        (VG)                                           20,000

31    1      NA      Reiser Vemag   TM203         20S0372               Link Cutting Machine, Stainless Steel, w/
                                                                        Programmable Operator Control (VG)             65,000

32    1      NA      Reiser         RotoClaw II   361                   Shredder, Block Breaking, Stainless Steel
                                                                        (G)                                            16,500

33    1      NA      Reiser         RotoClaw II   C-222                 Shredder, Block Breaking, Stainless Steel
                                                                        (G)                                            16,500



M&E Appraisal Associates, Inc.                                 Page 4
                                                                                                      Exhibit 2 - 3 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Raw Foods Department

No.   Qty    Year    Make           Model           S/N                  Item & Description                             $-FMV

34    1      1993    Airco          KF13-225        30.213.91            Spiral Freezer, "Kwik-Freeze", Stainless
                                                                         Steel, Nitrogen Freezing (G)                   20,000

35    1      NA      NA             NA              NA                   Tote Dumper, Hydraulic, Stainless Steel,
                                                                         Approx. 400 Lb. Capacity, w/ Dedicated
                                                                         HPU (G)                                         5,000

36    1      NA      Biro           NA              NA                   Tumbler, Stainless Steel, Approx. 2'Diam. x
                                                                         5'L, Portable (G)                               7,500

37    1      2016    Handtmann      VF612           38632                Vacuum Filler/Extruder, Stainless Steel, w/
                                                                         Automatic Tote Dumper, Touch Panel
                                                                         Operator Control (VG)                          80,000

38    1      2016    Handtmann      VF612           38638                Vacuum Filler/Extruder, Stainless Steel, w/
                                                                         Automatic Tote Dumper, Touch Panel
                                                                         Operator Control (VG)                          80,000

39    1      2006    Reiser Vemag   HP20E           1630296              Vacuum Filler/Extruder, Stainless Steel, w/
                                                                         Automatic Tote Dumper, Touch Panel
                                                                         Operator Control (VG)                         100,000

40    1      2003    Handtmann      VF200B          16962                Vacuum Filler, Stainless Steel, w/ Touch
                                                                         Panel Operator Control (VG)                    15,000

41    1      2003    Handtmann      VF200B          16964                Vacuum Filler, Stainless Steel, w/ Touch
                                                                         Panel Operator Control (VG)                    15,000

42    1      2015    Multivac       Baseline F200   208261               Rollstock Thermoform Packaging Machine,
                                                                         Vacuum Tray Packing Type, Stainless Steel,
                                                                         w/ Accessories, Touch Panel Operator
                                                                         Control (VG)                                  150,000


M&E Appraisal Associates, Inc.                                  Page 5
                                                                                                   Exhibit 2 - 4 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Raw Foods Department

No.   Qty    Year    Make         Model          S/N                   Item & Description                              $-FMV

43    1      2010    Multivac     R245           140882                Rollstock Thermoform Packaging Machine,
                                                                       Vacuum Tray Packing Type, Stainless Steel,
                                                                       w/ Accessories, Touch Panel Operator
                                                                       Control (VG)                                  120,000

44    1      NA      AEW-Thurne   400LH          1334692               Vertical Band Saw, Stainless Steel (G)          5,500

45    Lot:   NA      NA           NA             NA                    Assorted Raw Foods Department Area
                                                                       Items, IBNLT:
                                                                       S/S Carts, S/S Totes, S/S Tables, S/S
                                                                       Racks & Shelving, S/S Hand Washing
                                                                       Sinks, Digital Bench Scales, etc.              15,000

                                                                       Raw Foods Department Total -                 1,039,500




M&E Appraisal Associates, Inc.                             Page 6
                                                                                                     Exhibit 3 - 1 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Equipment In Storage

No.   Qty    Year    Make           Model           S/N                 Item & Description                           $-FMV

79    1      NA      3M-Matic       A20 10700       50810               Case Sealer (F)                               1,000

80    1      2001    3M-Matic       A20             50810               Case Sealer (F)                               1,000

81    2      NA      Bellmark       InteliJet CIX   NA                  Ink Jet Coders (F)
                                    IJ8001                                                                            2,000

82    1      2000    Casa Herrera   C030            984.02.381          Grinder, Corn Grinding (F)                   12,500

83    1      NA      Cryovac        2050A           020513608401        Form/Fill/Seal Packaging Machine, Vertical
                                                                        (F)                                           7,500

84    1      NA      Custom         NA              NA                  Double Hopper, Stainless Steel, Vacuum
                                                                        Filler Feed (F)                               2,000

85    2      NA      Fabians        NA              NA                  Air Receiver Tanks, Welded Carbon Steel
                     Fabrication                                        (F)                                           1,000

86    1      1989    Handtmann      VF50            7477129             Vacuum Filler/Extruder (F)                   10,000

87    1      2000    Handtmann      VF200           P63-55              Vacuum Filler/Extruder (F)                   10,000

88    1      1986    Handtmann      VF50            7444129             Vacuum Filler/Extruder (F)                   10,000

89    1      1995    Lock           12A17           89028               Metal Detector (F)                            2,000

90    2      NA      Marksman       HHI Foxjet      NA                  Ink Jet Coders (F)                            2,000

91    1      2010    Multivac       MR6318          29649/10/A          Labeler (F)                                  10,000




M&E Appraisal Associates, Inc.                                Page 13
                                                                                                  Exhibit 3 - 2 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Equipment In Storage

No.   Qty    Year    Make         Model           S/N                  Item & Description                            $-FMV

92    1      NA      Multivac     R230            040210               Vacuum Packaging Machine, Tray Packing
                                                                       Type, Stainless Steel, w/ Accessories,
                                                                       Touch Panel Operator Control (F)              50,000

93    1      1993    Multivac     R5200           2889/110             Vacuum Packaging Machine, Tray Packing
                                                                       Type, Stainless Steel, w/ Accessories (F)     30,000

94    1      1990    Multivac     M855EPC         1400/100             Vacuum Packaging Machine, Tray Packing
                                                                       Type, Stainless Steel, w/ Accessories (F)     25,000

95    1      1983    Multivac     R5100           685/10               Vacuum Packaging Machine, Tray Packing
                                                                       Type, Stainless Steel, w/ Accessories (F)     10,000

96    1      2016    Multivac     Baseline F200   139419               Rollstock Thermoform Packaging Machine,
                                                                       Vacuum Tray Packing Type, Stainless Steel,
                                                                       w/ Accessories, Touch Panel Operator
                                                                       Control (G)                                  120,000

97    1      NA      NA           NA              NA                   Conveyor, Approx. 30"W x 5'L (F)                500

98    1      NA      NA           UEL-CAT C368    5K37M81G             Conveyor, CRB, w/ Motor & Drive (F)            1,500

99    1      NA      Poly-Clip    FCA-3130        409/01               Clipper Machine (F)                           15,000

100   1      1997    Poly-Clip    DFC8162         186/97               Clipper Machine (F)                           15,000

101   1      1985    Poly-Clip    DFC8162         197-458              Clipper Machine (F)                            7,500

102   1      1985    Poly-Clip    FCA3461         53167                Clipper Machine (F)                            7,500

103   1      NA      Quincy       QSF100-125      103079               Air Compressor (F)                             6,000



M&E Appraisal Associates, Inc.                               Page 14
                                                                                                        Exhibit 3 - 3 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Equipment In Storage

No.   Qty    Year    Make            Model           S/N                 Item & Description                          $-FMV

104   1      NA      Ramsey          MetalScout II   NA                  Metal Detector (F)                           2,500

105   1      NA      Reiser          RotoClaw II     NA                  Shredder, Block Breaking (F)                12,500

106   2      NA      Reitz           RS710-191       NA                  Ribbon Blenders, Stainless Steel (F)        15,000

107   1      NA      Reitz           NA              227                 Ribbon Blender, "Mega-Mixer", Dual Shaft,
                                                                         Stainless Steel (F)                         15,000

108   1      2014    Ross            Inpack A20      426                 Vacuum Packaging Machine, Tray Packing
                                                                         Type, Stainless Steel, w/ Accessories (F)   50,000

109   1      NA      SealMaster      NA              NA                  Conveyor, Approx. 48"W x 48"L (F)            1,000

110   1      2008    Solbern         BF95X           NA                  Folding Machine (F)                         20,000

111   1      1988    Stein           MSF20           113                 Oil Filter, Frying Oil (F)                   1,500

112   1      2003    Superior Food   2C010           387226              Tortilla Oven, Stainless Steel (F)
                     Machine                                                                                         10,000

113   1      1993    Sweco           XS48588         705854-1098         Vibratory Separator, 48"Diam. (F)            3,000

114   1      NA      Tomco CO2       ST-20-20-3      T-9007              Carbon Dioxide Receiver Tank/System (F)      7,500

115   1      1986    Vemag           Robot HPI55     4744129             Vacuum Filler (F)                            5,000

116   1      1978    Weiler          868             7151                Grinder (F)                                  3,000




M&E Appraisal Associates, Inc.                                 Page 15
                                                                                                  Exhibit 3 - 4 of 4

Machinery & Equipment Appraisal Of:
Papa Grande Gourmet Foods LLC (D/B/A Garcia Foods) - San Antonio, TX
Fair Market Value, As of September 10, 2018

Area: Equipment In Storage

No.   Qty    Year    Make         Model          S/N                   Item & Description                        $-FMV

117   Lot:   NA      NA           NA             NA                    Assorted Equipment In Storage, IBNLT:
                                                                       Storage/Mix Tanks, Air Receiver Tanks,
                                                                       Conveyor Sections, S/S Tables, Scales,
                                                                       Metal Shelving Sections, Pallet Rack
                                                                       Sections, etc.                             7,500

                                                                       Equipment in Storage Total -             512,500




M&E Appraisal Associates, Inc.                             Page 16
 Fill in this information to identify the case:

 Debtor name                           Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                        Western District of Texas, San Antonio Division

 Case number (if known):                     19-50391
                                                                                                                                            ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $92,189.26                      $0.00
    Albert Uresti, MPA                                          Describe the lien

        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        Bexar County Tax Assessor-Coll                          ❑✔ No
        San Antonio, TX 78299-2903                              ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
        Do multiple creditors have an interest in the same ❑Contingent
        property?                                          ❑Unliquidated
        ✔ No.
        ❑                                                  ❑Disputed
        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.



2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien                      unknown                      $0.00
    Corporation Service Company                                 Describe the lien
                                                                UCC
        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        251 Little Falls Dr                                     ❑✔ No
        Wilmington, DE 19808-1674                               ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
                                                           ❑Contingent
                                                           ❑Unliquidated
        Do multiple creditors have an interest in the same
        property?
        ✔ No.
        ❑                                                  ❑Disputed
        ❑Yes. Have you already specified the relative
                priority?


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                               $2,099,922.26



Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 8
Debtor        Papa Grande Gourmet Foods, LLC                                                    Case number (if known) 19-50391
             Name

                                                                                                                         Column A                Column B
 Part 1: Additional Page
                                                                                                                         Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                Do not deduct the       that supports this
 page.                                                                                                                   value of collateral.    claim

2.3 Creditor’s name                                          Describe debtor’s property that is subject to a lien                    $1,900.00              $10,000.00
    Crown Lift Trucks                                        Crown SC5245-40
                                                             Forklift, Electric, Hard Tire, ROPS, w/ Side Shift
                                                             Attachment (G)
     Creditor's mailing address
      PO Box 641173                                          Describe the lien
      Cincinnati, OH 45264

                                                             Is the creditor an insider or related party?
     Creditor's email address, if known
                                                             ❑✔ No
                                                             ❑Yes.
     Date debt was incurred
                                                             Is anyone else liable on this claim?
     Last 4 digits of account                                ❑✔ No
     number                                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ✔ No.
     ❑                                                  ❑Contingent
                                                        ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
            priority?

          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines



2.4 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   $70,000.00              $24,000.00
    Ford Credit                                              2018 Ford F-150
                                                             Pickup Truck, Styleside, Raptor Trim Level, 4X4 (VG)
     Creditor's mailing address
                                                             Describe the lien
      P.O.Box 650575
      Dallas, TX 75265-0575
                                                             Is the creditor an insider or related party?
     Creditor's email address, if known                      ❑✔ No
                                                             ❑Yes.
     Date debt was incurred                                  Is anyone else liable on this claim?
                                                             ❑✔ No
     Last 4 digits of account                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number
                                                        As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the same Check all that apply.
     property?
                                                        ❑Contingent
     ✔ No.
     ❑                                                  ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
            priority?

          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 8
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A                Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the       that supports this
 page.                                                                                                                 value of collateral.    claim

2.5 Creditor’s name                                          Describe debtor’s property that is subject to a lien                 $16,000.00                   $0.00
    Leaf
                                                             Describe the lien

     Creditor's mailing address
                                                             Is the creditor an insider or related party?
                                                              ✔ No
      PO Box 742647
                                                             ❑
      Cincinnati, OH 45274-2647
                                                             ❑Yes.
     Creditor's email address, if known
                                                             Is anyone else liable on this claim?
                                                             ❑✔ No
     Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.6 Creditor’s name                                          Describe debtor’s property that is subject to a lien                 $50,000.00              $16,000.00
    LEXUS FINANCIAL SERVICES                                 2013 Lexus LS460

                                                             Describe the lien
     Creditor's mailing address
      PO BOX 5855
                                                             Is the creditor an insider or related party?
      Carol Stream, IL 60197-5855
                                                             ❑✔ No
     Creditor's email address, if known                      ❑Yes.
                                                             Is anyone else liable on this claim?
     Date debt was incurred                                  ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                                             As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 8
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A                Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the       that supports this
 page.                                                                                                                 value of collateral.    claim

2.7 Creditor’s name                                          Describe debtor’s property that is subject to a lien                $119,000.00            $100,000.00
    Mercedes-Benz Financial Srv                              2015 Freightliner Light Duty Cascadia
                                                             Truck Tractor (G)
     Creditor's mailing address                              2016 Freightliner
                                                             2015 Freightliner Light Duty Cascadia
      PO Box 5260
      Carol Stream, IL 60197-5260                            Describe the lien

     Creditor's email address, if known
                                                             Is the creditor an insider or related party?
                                                             ❑✔ No
     Date debt was incurred                                  ❑Yes.
     Last 4 digits of account                           Is anyone else liable on this claim?
     number
                                                        ❑✔ No
     Do multiple creditors have an interest in the same ❑   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     property?
     ✔ No.
     ❑
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.

     ❑Yes. Have you already specified the relative      ❑Contingent
            priority?                                   ❑Unliquidated
                                                        ❑Disputed
         For Asset:
         2015 Freightliner Light Duty Cascadia
         Truck Tractor (G)
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         2016 Freightliner
         2015 Freightliner Light Duty Cascadia
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 8
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A               Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the      that supports this
 page.                                                                                                                 value of collateral.   claim

2.8 Creditor’s name                                          Describe debtor’s property that is subject to a lien               $120,000.00            $110,000.00
    Multivac, Inc                                            2015 Multivac F200 213290
                                                             Rollstock Thermoform Packaging Machine, Vacuum
                                                             Tray Packing Type, Stainless Steel, w/ Accessories,
     Creditor's mailing address
                                                             Touch Panel Operator Control (VG)
      11021 N W Pomona Ave
      Kansas City, MO 64153                                  Describe the lien

     Creditor's email address, if known
                                                             Is the creditor an insider or related party?
                                                             ❑✔ No
     Date debt was incurred                                  ❑Yes.
     Last 4 digits of account                                Is anyone else liable on this claim?
     number                                                  ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same
     property?                                          As of the petition filing date, the claim is:
     ✔ No.
     ❑                                                  Check all that apply.
                                                        ❑Contingent
     ❑Yes. Have you already specified the relative      ❑Unliquidated
            priority?                                   ❑Disputed
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 5 of 8
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A                 Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the        that supports this
 page.                                                                                                                 value of collateral.     claim

2.9 Creditor’s name                                          Describe debtor’s property that is subject to a lien               $1,448,000.00            $416,347.10
    Transpecos Bank SSB                                      Accounts receivable under 90 days
                                                             TransPecos Banks
     Creditor's mailing address                              TransPecos
      112 East Pecan Street 800
                                                             Describe the lien
      San Antonio, TX 78205
                                                             Money Loaned
     Creditor's email address, if known
                                                             Is the creditor an insider or related party?
                                                             ❑✔ No
     Date debt was incurred 2014                             ❑Yes.
     Last 4 digits of account                                Is anyone else liable on this claim?
     number                                                  ❑No
                                                             ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same
     property?                                          As of the petition filing date, the claim is:
     ✔
     ❑No.                                               Check all that apply.
                                                        ❑Contingent
     ❑Yes. Have you already specified the relative      ❑Unliquidated
            priority?                                   ❑Disputed
         For Asset:
         Accounts receivable under 90 days
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         TransPecos Banks
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines


         For Asset:
         TransPecos
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 6 of 8
Debtor          Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.10 Creditor’s name                                          Describe debtor’s property that is subject to a lien                $23,000.00                  $0.00
     US Bank Equipment Finance
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         PO Box 790448
                                                              ❑
         Saint Louis, MO 63179
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.11     Creditor’s name                                      Describe debtor’s property that is subject to a lien               $159,833.00                  $0.00
         Yellowstone Capital, LLC
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         30 Broad St # 14018
                                                              ❑
         New York, NY 10004-2304
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
                                                            ✔ Unliquidated
         Do multiple creditors have an interest in the same ❑
         property?                                          ✔ Disputed
                                                            ❑
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7 of 8
Debtor        Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
             Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     Bexar County Tax Assessor Collector c/o                                                                  Line 2.1
     Don Stecker, LInebarger, Googan, Blair & Sampson
     711 Navaro St. 300
     San Antonio, TX 78205

     Corporate Service Company as Representative                                                              Line 2.2
     P.O. Box 2576
     Patterson, IL 62708

     Randall P. Mroczynski, Esq.                                                                              Line 2.7                       2    0      0   1
     c/o Cooksey, Toolen, Gage, Duffy & Woog
     535 Anton Blvd Fl 10
     Costa Mesa, CA 92626-1947

     Taylor, Mark                                                                                             Line 2.9
     100 Congress Avenue 1800
     Austin, TX 78701

     Yellowstone Capital, LLC                                                                                 Line 2.11
     c/o Vadim Serebro, Esq.
     55 Broadway Fl 3
     New York, NY 10006-3757




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 8 of 8
 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address              As of the petition filing date, the claim is:         unknown                        $97,000.00
       Internal Revenue Service                               Check all that apply.
                                                              ❑ Contingent
       Po Box 7346                                            ❑ Unliquidated
       Philadelphia, PA 19101-7346                            ❑ Disputed
                                                              Basis for the Claim:
       Date or dates debt was incurred
                                                               Notice

                                                              Is the claim subject to offset?
       Last 4 digits of account                               ✔ No
                                                              ❑
       number                                                 ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
2.2 Priority creditor’s name and mailing address              As of the petition filing date, the claim is:         unknown                        unknown
       Texas Comptroller of Public Account                    Check all that apply.
                                                              ❑ Contingent
       Attn: Bankruptcy                                       ❑ Unliquidated
       Po Box 149359                                          ❑ Disputed
       Austin, TX 78714-9359                                  Basis for the Claim:
                                                               Notice
       Date or dates debt was incurred
                                                              Is the claim subject to offset?
                                                              ✔ No
                                                              ❑
       Last 4 digits of account                               ❑ Yes
       number
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                                Case number (if known) 19-50391
                Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $2,638.35
       1 World Sync                                                            Check all that apply.
                                                                               ❑ Contingent
       PO Box 78000                                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Detroit, MI 48278-1341
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $2,002.63
       A&A Machine Shop                                                        Check all that apply.
                                                                               ❑ Contingent
       6442 Manda Dr                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       San Antonio, TX 78239
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $12,235.00
       Accident Fund                                                           Check all that apply.
                                                                               ❑ Contingent
       PO Box 77000 Dept 77125                                                 ❑ Unliquidated
                                                                               ❑ Disputed
       Detroit, MI 48277-0125
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $25,002.71
3.4                                                                            Check all that apply.
       Acosta
                                                                               ❑ Contingent
       5050 Westway Park Blvd. #100                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Houston, TX 77041
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $300,000.00
3.5                                                                            Check all that apply.
       ADT LP
                                                                               ❑ Contingent
       1718 S Brazos                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       San Antonio, TX 78207
                                                                               Basis for the claim: Materials
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 2 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
                Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,352.80
         Alchemy                                                           Check all that apply.
                                                                           ❑ Contingent
         5301 Riata Park Ct Ste F                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78727-3438
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $537.64
         Ameritas Life Insurance                                           Check all that apply.
                                                                           ❑ Contingent
         PO Box 81889                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Lincoln, NE 68501-1889
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $478.00
         APG A-perfect Graphic                                             Check all that apply.
                                                                           ❑ Contingent
         631 North W.W White Rd                                            ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78219
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   unknown
3.9                                                                        Check all that apply.
         AT&T
                                                                           ❑ Contingent
         Po Box 5017                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-5017
                                                                           Basis for the claim: Utility
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $7,985.03
3.10                                                                       Check all that apply.
         AT&T
                                                                           ❑ Contingent
         P.O. Box 5001                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-5001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 3 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $599.85
         B & B SUPPLY                                                      Check all that apply.
                                                                           ❑ Contingent
         P.O BOX 517                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Morgan, PA 15064
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $16,685.15
         Baur Tape and Label                                               Check all that apply.
                                                                           ❑ Contingent
         130 Lombrano                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78207
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,395.75
         Big State                                                         Check all that apply.
                                                                           ❑ Contingent
         1500 S. Zarzarmora Ste 510                                        ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78207
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $92.01
3.14                                                                       Check all that apply.
         Blanco Rentals
                                                                           ❑ Contingent
         5415 Blanco Rd                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78216
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,905.39
3.15                                                                       Check all that apply.
         Bridge Capital Corp
                                                                           ❑ Contingent
         2365 Rice #201                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77005
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 4 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $80,413.00
         Capital Advance Services                                          Check all that apply.
                                                                           ❑ Contingent
         c/o Yellowstone Capital, LLC                                      ❑ Unliquidated
                                                                           ❑ Disputed
         1 Evertrust Plz
                                                                           Basis for the claim:
         Jersey City, NJ 07302-3051                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $79,420.00
         Capital Merchant Services                                         Check all that apply.
                                                                           ❑ Contingent
         c/o Yellowstone Capital, LLC                                      ❑ Unliquidated
                                                                           ❑ Disputed
         1 Evertrust Plz
                                                                           Basis for the claim:
         Jersey City, NJ 07302-3051                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $24,320.80
         Capital One Visa 1609                                             Check all that apply.
                                                                           ❑ Contingent
         PO Box Box 60599                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,567.90
3.19                                                                       Check all that apply.
         Capital One Visa 1609
                                                                           ❑ Contingent
         PO Box Box 60599                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,373.92
3.20                                                                       Check all that apply.
         Capital One Visa 4236
                                                                           ❑ Contingent
         PO Box Box 60599                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 5 of 31
Debtor            Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,498.00
         CHC Companion                                                     Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 3280                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Grapevine, TX 76099-3280
                                                                           Basis for the claim: Healthcare premiums
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $32,000.00
         Chesapeake Spice Company                                          Check all that apply.
                                                                           ❑ Contingent
         PO BOX 6129                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Hermitage, PA 16148-0922
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,364.00
         CHS PFI                                                           Check all that apply.
                                                                           ❑ Contingent
         PO Box 851329                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Minneapolis, MN 55485-1329
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,619.63
3.24                                                                       Check all that apply.
         Cintas
                                                                           ❑ Contingent
         3349 S. E. Loop 410                                               ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78222
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $655.94
3.25                                                                       Check all that apply.
         City Public Service- Electric
                                                                           ❑ Contingent
         8 PO BOX 2678                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         SAN ANTONIO, TX 78289-0001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 6 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $55.14
         COASTAL SALES ASSOCIATES, INC.                                    Check all that apply.
                                                                           ❑ Contingent
         260 BALLARD RD, UNIT 2                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Middletown, NY 10941
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,429.00
         Coastal Transportation Service                                    Check all that apply.
                                                                           ❑ Contingent
         107 Marcon Drivw                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Lafayette, LA 70507
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $8,352.00
         Colorado Boxed Beef Co.                                           Check all that apply.
                                                                           ❑ Contingent
         11850 Center Road                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78223
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $13,005.47
3.29                                                                       Check all that apply.
         Commerce Technologies,LLC
                                                                           ❑ Contingent
         25736 Network Place                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60673-1257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $138.50
3.30                                                                       Check all that apply.
         Concentra
                                                                           ❑ Contingent
         PO Box 9005                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Addison, TX 75001-9005
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 7 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,793.56
         Coordinated Strategic Alliances                                   Check all that apply.
                                                                           ❑ Contingent
         Attn: Unit 2                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         260 ballard rd
                                                                           Basis for the claim:
         Middletown, NY 10941                                              Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.33 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $13,586.47
         CPS Energy                                                        Check all that apply.
                                                                           ❑ Contingent
         Attn: Bankruptcy Section                                          ❑ Unliquidated
                                                                           ❑ Disputed
         145 Navarro St Stop 110910                                        Basis for the claim: Utilities
         San Antonio, TX 78205-2934                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.34 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $83.33
         CTRMA Processing                                                  Check all that apply.
                                                                           ❑ Contingent
         PO BOX 16777                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78761-6777
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,331.80
3.35                                                                       Check all that apply.
         D & J Food Supply
                                                                           ❑ Contingent
         PO Box 2014                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Adkins, TX 78101
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $5,688.26
3.36                                                                       Check all that apply.
         Dalton's Club Marketing Serv
                                                                           ❑ Contingent
         Attn: Suite 31                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         5100 West J.B. Hunt Drive
                                                                           Basis for the claim:
         Rogers, AZ 72758                                                  Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 8 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.37 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $57,255.28
         DanHil Containers                                                 Check all that apply.
                                                                           ❑ Contingent
         PO Box 2089                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Temple, TX 76503
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.38 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $239.25
         David Sanchez DBA                                                 Check all that apply.
                                                                           ❑ Contingent
         3622 Colony Dr                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78230
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.39 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $14,121.50
         Daymon Worldwide Inc.                                             Check all that apply.
                                                                           ❑ Contingent
         1302 N. Grand                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Hutchinson, KS 67501
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,437.50
3.40                                                                       Check all that apply.
         Delta Printing Co.
                                                                           ❑ Contingent
         214 Columbia street                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Bogalusa, LA 70427-4588
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $290.79
3.41                                                                       Check all that apply.
         Department of the Treasury
                                                                           ❑ Contingent
         P.O.Box 804525                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Cincinnati, OH 45280-4525
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 9 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.42 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $47.36
         DeRosa Mangold Consulting                                         Check all that apply.
                                                                           ❑ Contingent
         200 West Highway 6, Ste 310                                       ❑ Unliquidated
                                                                           ❑ Disputed
         waco, TX 76712
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.43 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $7,960.34
         Diagraph Foxjet                                                   Check all that apply.
                                                                           ❑ Contingent
         1 Missouru Research Park                                          ❑ Unliquidated
                                                                           ❑ Disputed
         ST Charles, MO 63304
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.44 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,900.00
         ECHO Global Logistics Inc.                                        Check all that apply.
                                                                           ❑ Contingent
         22168 Network place                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60673
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,420.00
3.45                                                                       Check all that apply.
         El Rancho Food Service
                                                                           ❑ Contingent
         623 New Laredo Highway                                            ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78211
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $780.00
3.46                                                                       Check all that apply.
         El Rancho Supermercado
                                                                           ❑ Contingent
         PO Box 472586                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Garland, TX 75047
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 10 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.47 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $4,000.00
         El Terrifico LLC                                                  Check all that apply.
                                                                           ❑ Contingent
         5255 Poplar Ave                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Memphis, TN 38119
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.48 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,505.00
         ENGLAND LOGISTICS                                                 Check all that apply.
                                                                           ❑ Contingent
         1325 S. 4700 W.                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Salt Lake City, UT 84104
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.49 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,461.25
         E-Z Edge                                                          Check all that apply.
                                                                           ❑ Contingent
         6119 Adams St                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         West New York, NJ
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $100.00
3.50                                                                       Check all that apply.
         Felipe Aguilar
                                                                           ❑ Contingent
         119 Adrain st                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         san antonio, TX 78213
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,500,000.00
3.51                                                                       Check all that apply.
         Garcia, Andrew
                                                                           ❑ Contingent
         9 Sherborne                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim: From sale of business
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 11 of 31
Debtor            Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
                  Name




 Part 2: Additional Page

3.52 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $4,037.40
         GP Labels                                                         Check all that apply.
                                                                           ❑ Contingent
         26422 Grey Horse Run #5                                           ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78260
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.53 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,104.26
         Green Bay Packaging Inc.                                          Check all that apply.
                                                                           ❑ Contingent
         1700 N Webster Ave                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Green Bay, WI 54302-1128
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.54 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $44,369.28
         Handtman Inc.                                                     Check all that apply.
                                                                           ❑ Contingent
         28690 N. Ballard Dr.                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Lake Forest, IL 60045
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $54.00
3.55                                                                       Check all that apply.
         HCTRA-VIOLATIONS
                                                                           ❑ Contingent
         Dept I                                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77210-4440
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $730,329.00
3.56                                                                       Check all that apply.
         Hilda C. Garcia
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 12 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.57 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,211.20
         Hojas Para Tamal La Guadalupan                                    Check all that apply.
                                                                           ❑ Contingent
         204 Mescalero Dr                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Laredo, TX 78045-4146
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.58 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $30,067.20
         Hojas Y Especies El Chicano                                       Check all that apply.
                                                                           ❑ Contingent
         617 Barnsdale Road                                                ❑ Unliquidated
                                                                           ❑ Disputed
         La Grange Park, IL 60526
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.59 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $95,104.94
         Hovus                                                             Check all that apply.
                                                                           ❑ Contingent
         272 Brodhead Road Ste 200                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Bethlehem, PA 18017
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $874.50
3.60                                                                       Check all that apply.
         IEH Laboratories
                                                                           ❑ Contingent
         9330 Corporate Drive Suite 703                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Selma, TX 78154
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $348.57
3.61                                                                       Check all that apply.
         Infinium A/C & Refrigeration
                                                                           ❑ Contingent
         20770 Hwy 281 N Suite 108-305                                     ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78258
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 13 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,070.00
         Integrity Express Logistics                                       Check all that apply.
                                                                           ❑ Contingent
         62488 Collections Center Drive                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60693-0624
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.63 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,024.00
         iTrade Network                                                    Check all that apply.
                                                                           ❑ Contingent
         PO Box 935209                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Atlanta, GA 31193
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.64 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $46,796.29
         JBS Packerland                                                    Check all that apply.
                                                                           ❑ Contingent
         Attn: P.O.Box 561477                                              ❑ Unliquidated
                                                                           ❑ Disputed
         US Bank
                                                                           Basis for the claim:
         Denver, CO 80256                                                  Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,696.00
3.65                                                                       Check all that apply.
         JEAR Logistics
                                                                           ❑ Contingent
         Attn: 3409 Salterbeck St.                                         ❑ Unliquidated
                                                                           ❑ Disputed
         PO Box 1348
                                                                           Basis for the claim:
         Mount Pleasant, SC 29466                                          Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $10,554.50
3.66                                                                       Check all that apply.
         John Lane & Associates
                                                                           ❑ Contingent
         8526 N. New Braunfels Ave.                                        ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78217
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 14 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,083.06
         Jules and Associates                                              Check all that apply.
                                                                           ❑ Contingent
         BO Box 4130                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Hopkins, MN 55343-0498
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.68 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,934.00
         Julian Cantu                                                      Check all that apply.
                                                                           ❑ Contingent
         243 West Palfrey                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78223
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.69 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,144.00
         KANSAS PROTEIN FOODS                                              Check all that apply.
                                                                           ❑ Contingent
         2701 East 11th Ave.                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Hutchinson, KS 67501
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,973.95
3.70                                                                       Check all that apply.
         Kenneth A. Garcia Jr
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,974.40
3.71                                                                       Check all that apply.
         Kenneth D. Garcia
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 15 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $14,670.14
         Labor On Demand,INC                                               Check all that apply.
                                                                           ❑ Contingent
         Attn: STE 150                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         4241 E PIEDRAS DR
                                                                           Basis for the claim:
         San Antonio, TX 78228                                             Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,822.71
         LOMA Systems                                                      Check all that apply.
                                                                           ❑ Contingent
         283 E. Lies Road                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60188
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.74 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $78.91
         Managed Prescription Program                                      Check all that apply.
                                                                           ❑ Contingent
         10860 N Mavinee Dr.                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Oro VAlley, AZ 78213
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $10,550.40
3.75                                                                       Check all that apply.
         Marcus Food Company
                                                                           ❑ Contingent
         Attn: P.O. Box 781659                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Attention: Account Receivable
                                                                           Basis for the claim:
         Wichita, KS 67278-1659                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,080.83
3.76                                                                       Check all that apply.
         MAREL INC.
                                                                           ❑ Contingent
         DEPT. CH 17141                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Palatine, IL 60055-7141
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 16 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.77 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   unknown
         Martin & Drought, PC                                              Check all that apply.
                                                                           ❑ Contingent
         300 Convent St Ste 2500                                           ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78205-3716
                                                                           Basis for the claim: Legal Fees
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.78 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $386.37
         Martinez, Irma                                                    Check all that apply.
                                                                           ❑ Contingent
         11621 Cedar Crest                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         El Paso, TX 79936
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.79 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $16,600.00
         McLain Foods, Inc.                                                Check all that apply.
                                                                           ❑ Contingent
         Attn: Suite 202-S                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         100 2nd Avenue South
                                                                           Basis for the claim:
         Saint Petersburg, FL 33701                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $2,212.50
3.80                                                                       Check all that apply.
         Monte R. Barnes FTC Inc.
                                                                           ❑ Contingent
         1045 Central Parkway N Ste.102                                    ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78232
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,612.81
3.81                                                                       Check all that apply.
         Murphy USA
                                                                           ❑ Contingent
         PO Box 6293                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 17 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.82 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $59,359.00
         Natalie Kay Villagomez                                            Check all that apply.
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.83 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $22,903.20
         Nationwide Insurance                                              Check all that apply.
                                                                           ❑ Contingent
         Processing Center                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Des Moines, IA 50306-0491
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.84 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $200.01
         NATWELL SUPPLY CORP.                                              Check all that apply.
                                                                           ❑ Contingent
         702 CULEBRA AVE.                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78201
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $317.00
3.85                                                                       Check all that apply.
         Netwel Supply Corp
                                                                           ❑ Contingent
         702 Culebra                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78201
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $51.51
3.86                                                                       Check all that apply.
         North Texas Tollway Authorit
                                                                           ❑ Contingent
         PO Box 260928                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Plano, TX 75026-0928
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 18 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.87 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,029.83
         Office Depot/Office Max                                           Check all that apply.
                                                                           ❑ Contingent
         6600 N Military Trl S416R                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Boca Raton, FL 33496-2434
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.88 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $13,784.66
         Pacesetter Personal Services                                      Check all that apply.
                                                                           ❑ Contingent
         P.O Box 2324                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77252-2324
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.89 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $38,055.24
         Packall Packaging Inc.                                            Check all that apply.
                                                                           ❑ Contingent
         2 Shaftsbury Lane                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Brampton,Ontari, L6T 3X7
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $12,500.00
3.90                                                                       Check all that apply.
         Papa Grande Gourmet Foods
                                                                           ❑ Contingent
         1802 Jackson Keller                                               ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78213
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $15,909.83
3.91                                                                       Check all that apply.
         PESA Labeling
                                                                           ❑ Contingent
         4401 Paredes Line Road                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Brownsville, TX 78526
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 19 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,960.00
         PHOENIX FREIGHT                                                   Check all that apply.
                                                                           ❑ Contingent
         PO BOX 51385                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85076
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.93 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $36.98
         Pitney Bowes- 5802518                                             Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 371887                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Pittsburgh, PA 15250-7887
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.94 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $68.86
         Pitney Bowes Purchase Power                                       Check all that apply.
                                                                           ❑ Contingent
         PO BOX 371874                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Pittsburg, PA 15250-7874
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $3,397.05
3.95                                                                       Check all that apply.
         Poly-clip System Corp.
                                                                           ❑ Contingent
         1000 Tower Road                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Mundelein, OH 60060
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $18,235.48
3.96                                                                       Check all that apply.
         POLYMERALL
                                                                           ❑ Contingent
         1431 GREENWAY DRIVE #800                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Irving, TX 75038
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 20 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.97     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $55,000.00
         Qvest                                                              Check all that apply.
                                                                            ❑ Contingent
         1101 8th Street Unit #1                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Greeley, CO 80631
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.98     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $520.00
         REBECCA GONZALES                                                   Check all that apply.
                                                                            ❑ Contingent
         9332 MISTY MEADOW                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Converse, TX 78109
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.99     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $17,099.55
         Refrigerated Transport                                             Check all that apply.
                                                                            ❑ Contingent
         PO Box 6008                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Arlington, TX 76005
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $4,596.45
3.100                                                                       Check all that apply.
         Resource Solutions LLC
                                                                            ❑ Contingent
         1075 Broad Ripple Ave                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Indianapolis, IN 46220
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $11,750.00
3.101                                                                       Check all that apply.
         RG Marketing & Consulting
                                                                            ❑ Contingent
         1716 S. San Marcos Ste.107                                         ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78207
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 21 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $34,031.68
         RogCo Inc.                                                         Check all that apply.
                                                                            ❑ Contingent
         PO Box 1801                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Bentonville, AR 72712
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.103 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,376.09
         Roto Rooter Services Co.                                           Check all that apply.
                                                                            ❑ Contingent
         433 Breesport                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78216
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.104 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $4,788.00
         SAGE Software                                                      Check all that apply.
                                                                            ❑ Contingent
         271 17th St Nw                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30363-6216
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $1,004.68
3.105                                                                       Check all that apply.
         San Antonio Armature Works
                                                                            ❑ Contingent
         1015 N. Colorado                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78207
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $450.00
3.106                                                                       Check all that apply.
         SAN ANTONIO MANUFACTURES ASSOCIATION
                                                                            ❑ Contingent
         Attn: STE-C                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         9607 BROADWAY
                                                                            Basis for the claim:
         San Antonio, TX 78217                                              Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 22 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.107 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   unknown
         San Antonio Water Systems                                          Check all that apply.
                                                                            ❑ Contingent
         Attn: Bankruptcy Dept                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Po Box 2449                                                        Basis for the claim: Utilities
         San Antonio, TX 78298-2449                                         Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.108 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $12,600.00
         Sanchez Distributors Inc.                                          Check all that apply.
                                                                            ❑ Contingent
         PO Box 780817                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78278
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.109 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $77.94
         SanTex Bearing                                                     Check all that apply.
                                                                            ❑ Contingent
         2418 N. Pan Am Expwy                                               ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78208
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $10,245.00
3.110                                                                       Check all that apply.
         SCHNEIDER INDUSTRIES INC.
                                                                            ❑ Contingent
         Schneider National Inc.,                                           ❑ Unliquidated
         ATTN: Credit Dept.                                                 ❑ Disputed
         3101 Packerland Dr                                                 Basis for the claim:
                                                                            Is the claim subject to offset?
         Green Bay, WI 54313-6187                                           ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $7,374.50
3.111                                                                       Check all that apply.
         Shamrock Meats, Inc
                                                                            ❑ Contingent
         PO Box 230                                                         ❑ Unliquidated
                                                                            ❑ Disputed
         Shamrock, TX 79079
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 23 of 31
Debtor          Papa Grande Gourmet Foods, LLC                                          Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.112 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $345.03
         Silliker, Inc.                                                    Check all that apply.
                                                                           ❑ Contingent
         3106 SE C Street, Suite 2                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Bentonville, AR 72712
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.113 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $25,640.00
         Smithfield Foods                                                  Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 20121                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Kansas City, MO 64195
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.114 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $26,027.37
         SOS Enviro Services, LLC.                                         Check all that apply.
                                                                           ❑ Contingent
         P.O. BOX 53988                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Lafayette, LA 70505+3988
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,638.00
3.115                                                                      Check all that apply.
         South Texas Spice Co
                                                                           ❑ Contingent
         2106 Castroville Rd.                                              ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78237
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,468.95
3.116                                                                      Check all that apply.
         SOUTHWASTE DISPOSAL , LLC.
                                                                           ❑ Contingent
         P.O. BOX 53988                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Lafayette, LA 70505-3988
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 24 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.117 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $12,481.78
         SSS Ingredients                                                    Check all that apply.
                                                                            ❑ Contingent
         6333 Rothway St.                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77040
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.118 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $17,224.00
         Sure Good Foods                                                    Check all that apply.
                                                                            ❑ Contingent
         2333 North Sheridan Way                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Mississauga, L5K 1A7
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.119 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,920.00
         Synergistic Enviromental                                           Check all that apply.
                                                                            ❑ Contingent
         10236 HWY 181 South                                                ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78223
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $833.06
3.120                                                                       Check all that apply.
         Sysco - San Antonio
                                                                            ❑ Contingent
         P.O. Box 18364                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78218-0364
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $241.22
3.121                                                                       Check all that apply.
         TAYLOR MADE HOSE
                                                                            ❑ Contingent
         5914 ZANGS DR                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78238
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 25 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.122 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $20,428.80
         Texas Packing Company                                              Check all that apply.
                                                                            ❑ Contingent
         1809 N. Bell St.                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         San Angelo, TX 76903
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.123 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $55,441.56
         TIPPER TIE                                                         Check all that apply.
                                                                            ❑ Contingent
         2000 Lufkin Road                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Apex, NC 27539
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.124 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $630.00
         T-Mobile                                                           Check all that apply.
                                                                            ❑ Contingent
         PO BOX 660252                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75266
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $345.23
3.125                                                                       Check all that apply.
         TxTag
                                                                            ❑ Contingent
         PO Box 650749                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75265
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $3,326.88
3.126                                                                       Check all that apply.
         U S Dept of Agric.-741884616
                                                                            ❑ Contingent
         A Food Safety & Inspctin Ser-                                      ❑ Unliquidated
                                                                            ❑ Disputed
         ST LOUIS, MO 63197-9000
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 26 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.127 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,665.69
         ULINE                                                              Check all that apply.
                                                                            ❑ Contingent
         PO BOX 88741                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60680
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.128 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,800.00
         Up Hill Marketing                                                  Check all that apply.
                                                                            ❑ Contingent
         24 CARRIAGE LANE                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Norristown, PA 19401
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.129 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,144.44
         US Department of Agriculture - FSIS                                Check all that apply.
                                                                            ❑ Contingent
         Po Box 979001                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Saint Louis, MO 63197-9000
                                                                            Basis for the claim: reimbursable services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number       1   9   0     9              ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $4,622.72
3.130                                                                       Check all that apply.
         Valero [ACH-1]
                                                                            ❑ Contingent
         PO BOX 300                                                         ❑ Unliquidated
                                                                            ❑ Disputed
         Amarillo, TX 79105-0300
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $7,440.90
3.131                                                                       Check all that apply.
         Veritiv Corporation
                                                                            ❑ Contingent
         PO Box 849089                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75284
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 27 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.132 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $34,027.10
         ViscoFan USA                                                       Check all that apply.
                                                                            ❑ Contingent
         ATTN: Alonso Ramos                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         1900 Spring Rd Ste 450
                                                                            Basis for the claim:
         Oak Brook, IL 60523-1481                                           Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number       1   9   5     3

3.133 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $5,138.55
         Viskoteepak                                                        Check all that apply.
                                                                            ❑ Contingent
         1240 Paysphere Circle                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60674
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.134 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $5,907.60
         Waste Management/San Antonio                                       Check all that apply.
                                                                            ❑ Contingent
         4730 SE Loop 410                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78222-3929
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $450.00
3.135                                                                       Check all that apply.
         WebTPA
                                                                            ❑ Contingent
         8500 Freeport Parkway South                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Irving, TX 75063
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $8,650.00
3.136                                                                       Check all that apply.
         WERNER LOGISTICS
                                                                            ❑ Contingent
         39365 TREASURY CENTER                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60694-9300
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 28 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.137 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $2,060.00
         ZAVALA'S PALLETS                                                Check all that apply.
                                                                         ❑ Contingent
         210 SEGUIN ST                                                   ❑ Unliquidated
                                                                         ❑ Disputed
         San Antonio, TX 78208
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                            page 29 of 31
Debtor            Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
               Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Name and mailing address                                                      On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                       creditor (if any) listed?                                   account number,
                                                                                                                                                   if any

 4.1     Barnett & Garcia                                                             Line 3.53

         3821 Juniper Trce Ste 108                                                    ❑ Not listed. Explain
         Austin, TX 78738-5514

 4.2     Robbins Salomon& Patt ltd                                                    Line 3.54

         180 North LaSalle Street                                                     ❑ Not listed. Explain
         Chicago, IL 60601

 4.3     Seafax                                                                       Line 3.118

         P.O. Box 15340                                                               ❑ Not listed. Explain
         Portland, ME 04112

 4.4     Chaires, Albert Elias                                                        Line 3.108

         111 Soledad 300                                                              ❑ Not listed. Explain
         San Antonio, TX 78205

 4.5     Habbeshah, Penny                                                             Line 3.72

         9901 IH 10 West 800                                                          ❑ Not listed. Explain
         San Antonio, TX 78230

 4.6     Alcantara, Kantack                                                           Line 3.91

         4113 Padre BLVD                                                              ❑ Not listed. Explain
         South Padre Island, TX 78597

 4.7     Goldman Evans and Trammel                                                    Line 3.85

         10323 Cross Creek blvd F                                                     ❑ Not listed. Explain
         Tampa, FL 33647

 4.8     Mendelson Law Firm                                                           Line 3.47

         799 Estate Place                                                             ❑ Not listed. Explain
         Memphis, TN 38187




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 30 of 31
Debtor         Papa Grande Gourmet Foods, LLC                                       Case number (if known) 19-50391
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.               $0.00




  5b. Total claims from Part 2                                                        5b.               $4,017,511.94
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.               $4,017,511.94
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 31 of 31
 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391                Chapter   11
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Packaging Systems                            Multivac, Inc
2.1     for and the nature of the debtor’s
        interest                                                                               11021 N W Pomona Ave

        State the term remaining                                                               Kansas City, MO 64153
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Forklift                                     Crown Lift Trucks
2.2     for and the nature of the debtor’s
        interest                                                                               PO Box 641173

        State the term remaining                                                               Cincinnati, OH 45264
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Forklift                                     US Bank Equipment Finance
2.3     for and the nature of the debtor’s
        interest                                                                               PO Box 790448

        State the term remaining                                                               Saint Louis, MO 63179
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Forklift                                     4 Hour Funding
2.4     for and the nature of the debtor’s
        interest                                                                               1400 Preston Rd Ste 115

        State the term remaining                                                               Plano, TX 75093-5159
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Forklift                                     S & L Liftmaster Inc.
2.5     for and the nature of the debtor’s
        interest                                                                               3915 Seguin Road

        State the term remaining                                                               San Antonio, TX 78219
                                                  0 months
        List the contract number of any
        government contract




Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1 of 2
Debtor         Papa Grande Gourmet Foods, LLC                                             Case number (if known) 19-50391
               Name

          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the
                                                                                          debtor has an executory contract or unexpired lease

          State what the contract or lease is   Packaging Machine                          Leaf (TUCS)
2.6       for and the nature of the debtor’s
          interest                                                                         PO Box 742647

          State the term remaining                                                         Cincinnati, OH 45274-2647
                                                0 months
          List the contract number of any
          government contract

          State what the contract or lease is   Lease of 1802 Jackson Keller, San          KHRL Group, LLC
2.7       for and the nature of the debtor’s    Antonio, Texas
          interest                                                                         1802 NE Loop 410 Ste 102
                                                Contract to be ASSUMED                     1802 Jackson Keller
          State the term remaining
                                                0 months                                   San Antonio, TX 78213
          List the contract number of any
          government contract

          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract




Official Form 206G                                         Schedule G: Executory Contracts and Unexpired Leases                                        page 2 of 2
 Fill in this information to identify the case:

 Debtor name                                        Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                                Western District of Texas, San Antonio Division

 Case number (if known):                                  19-50391                               Chapter           11
                                                                                                                                                                                                      ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                            12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                               $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $3,143,585.67

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $3,143,585.67




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $2,099,922.26



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                   $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +           $4,017,511.94




 4. Total liabilities..............................................................................................................................................................................                       $6,117,434.20

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                   page 1
 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑
         fiscal year to filing date:              From 01/01/2019
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                                 ❑Other                                            $1,184,029.00


         For prior year:                          From 01/01/2018       to    12/31/2018
                                                                                                 ✔ Operating a business
                                                                                                 ❑
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other                                           $13,197,740.00



         For the year before that:                From 01/01/2017       to    12/31/2017         ✔ Operating a business
                                                                                                 ❑
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other                                           $13,756,835.00




 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the                                                                                                          Total Gross Revenue:
       fiscal year to filing date:            From 01/01/2019          to    Filing date                                                                 $0.00
                                                       MM/ DD/ YYYY


                                                                                                                                          Total Gross Revenue:
       For prior year:                        From 01/01/2018          to    12/31/2018                                                                  $0.00
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY

                                                                                                                                          Total Gross Revenue:
       For the year before that:              From 01/01/2017          to    12/31/2017                                                                  $0.00
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Debtor           Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
                 Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.    See Attached Schedule A                                                                      $0.00           ❑Secured debt
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
        Street
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
                                                                                                                      ✔Other
                                                                                                                      ❑
        City                         State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.    Kenneth D. Garcia                                     1/4/19-2/22/19                  $256,860.64            Salary
        Creditor's name
         28 Arnold Palmer                                      3/23/18
        Street
                                                               3/30/18

         San Antonio, TX 78257                                 4/6/18-6/29/18
        City                         State     ZIP Code
                                                               7/6/18-9/28/18
         Relationship to debtor

         Member                                                10/5/18-12
                                                               /28/18

 4.2.    Kenneth A. Garcia Jr                                  2/23/18-3/30/18                  $72,145.56            Salary
        Creditor's name
         28 Arnold Palmer                                      4/6/18-6/29/18
        Street
                                                               7/6/18-9/28/18

         San Antonio, TX 78257                                 10/05/18-12
        City                         State     ZIP Code        /28/18

         Relationship to debtor
                                                               1/4/19-2/22/19
         Relative




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
Debtor           Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
                 Name



 4.3.    Gregory A. Smothers                             2/23/18-3/30/18               $63,750.00          Salary
        Creditor's name
         8201 Lammtarra Cir                              4/6/18-6/29/18
        Street
                                                         7/6/18-9/28/18

         Boerne, TX 78015-4285                           10/5/18-12
        City                      State   ZIP Code       /18/18

         Relationship to debtor
                                                         1/4/19-2/22/19
         Relative




 4.4.    Andy J. Garcia                                  7/20/18-9/28/18               $23,000.00          Salary
        Creditor's name
         322 Coronet                                     10/05/18-12
        Street                                           /28/18



         San Antonio, TX 78216
        City                      State   ZIP Code

         Relationship to debtor

         Relative




 4.5.    Irma C. Martinez                                1/4/19-2/22/19                $16,400.00          Salary
        Creditor's name
         7443 Moss Brook Dr                              5/4/18-6/29/18
        Street
                                                         7/6/18-9/28/18

         San Antonio, TX 78255-1301                      10/5/18-12
        City                      State   ZIP Code       /28/18

         Relationship to debtor

         Relative



 4.6.    Hilda C. Garcia                                 2/1/19                        $84,500.00          Salary
        Creditor's name
         28 Arnold Palmer                                2/22/19
        Street
                                                         3/23/18

         San Antonio, TX 78257                           4/27/18
        City                      State   ZIP Code
                                                         5/25/18
         Relationship to debtor

         Manager                                         6/29/18

                                                         7/27/18

                                                         8/31/18

                                                         9/28/18

                                                         10/26/18

                                                         11/30/18

                                                         12/28/18


Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy   page 3
Debtor           Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
                 Name



                                                            4/6/18

 4.7.    David Cameron                                      2/1/19                        $21,000.00          Salary
        Creditor's name
         1800 Broadway St Apt 2104                          2/22/19
        Street
                                                            2/2/18-3/30/18

         San Antonio, TX 78215-1345                         4/27/18-6/29/18
        City                         State   ZIP Code
                                                            7/27/18-9/28/18
         Relationship to debtor

         Relative                                           10/5/18-12
                                                            /28/18




 4.8.    Natalie G. Villagomez                              1/4/19-2/22/19               $104,830.50          Salary
        Creditor's name
         7 Cotswold Ln                                      2/23/18-3/30/18
        Street
                                                            4/6/18-6/29/18

         San Antonio, TX 78257-1220                         7/6/18-9/28/18
        City                         State   ZIP Code
                                                            10/5/18-12
         Relationship to debtor
                                                            /28/18
         Relative




 4.9.    Laura Smothers                                     3/2/18                        $46,378.65          Salary
        Creditor's name
         28 Arnold Palmer                                   4/13/18
        Street
                                                            5/11/18

         San Antonio, TX 78257-1723                         6/15/18
        City                         State   ZIP Code
                                                            6/22/18
         Relationship to debtor

         Relative                                           7/13/18

                                                            8/17/18

                                                            9/14/18

                                                            10/12/18

                                                            11/16/18

                                                            12/28/18

                                                            2/1/19

                                                            2/15/19




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy   page 4
Debtor             Papa Grande Gourmet Foods, LLC                                                 Case number (if known) 19-50391
                   Name



 4.10.     Natalie Kay Villagomez                                10/02/2018                       $64,080.00           Natalie Loaned the Company $122,146 in 2018.
          Creditor's name                                                                                              $64,080 of this amount was repaid in 2018 leaving a
           28 Arnold Palmer                                      10/11/2018                                            total of $58,066.4 still owed.
          Street
                                                                 10/19/2018

           San Antonio, TX 78257                                 10/22/2018
          City                        State     ZIP Code
                                                                 11/02/2018
           Relationship to debtor

           Officer and Daughter of Kenneth Garcia                11/09/2018

                                                                 11/16/2018

                                                                 11/20/2018

                                                                 11/27/2018

                                                                 12/07/2018

                                                                12/04/2018
 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                       Value of property



 5.1.
         Creditor's name


         Street




         City                        State     ZIP Code

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                       Date action was            Amount
                                                                                                                             taken


 5.1.
         Creditor's name
                                                                XXXX–
         Street




         City                        State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 5
Debtor           Papa Grande Gourmet Foods, LLC                                                   Case number (if known) 19-50391
                 Name


 7.1.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         Transpecos Banks SSB vs. Papa           debt collection                           288TH CIVIL DISTRICT COURT                               ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         Grande Gourmet Foods, LLC,                                                        Name
         and KHRL Group, LLC, Kenneth
                                                                                                                                                    ❑Concluded
                                                                                           100 Dolorosa Fl 4
         Garcia and Hilda Garcia                                                           Street
                                                                                           Bexar County Courthouse
         Case number                                                                       San Antonio, TX 78205-3038
                                                                                           City                             State   ZIP Code
         2019CI02373


 7.2.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         Labor On Demand vs. Papa                DEBT/CONTRACT-OTHER                       County Court at Law No. 10                               ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         Grande Gourmet Foods, LLC Et.                                                     Name
         Al
                                                                                                                                                    ❑Concluded
                                                                                           100 Dolorosa Basement Ste B29
                                                                                           Street

         Case number                                                                       Bexar County Courthouse
                                                                                           San Antonio, TX 78205-3038
         2018CV06006                                                                       City                             State   ZIP Code

 7.3.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         Elite Spice Inc. vs. Papa Grande        DEBT/CONTRACT-OTHER                       150th Civil District Court                               ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         Gourmet Foods, LLC Et al                                                          Name

                                                                                                                                                    ❑Concluded
                                                                                           100 Dolorosa # 2.23
                                                                                           Street
         Case number
                                                                                           Bexar County Courthouse
         2017CI22076                                                                       San Antonio, TX 78205-3038
                                                                                           City                             State   ZIP Code

 7.4.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         Handtmann, Inc. vs. Garcia              Arbitration                               American Arbitration Association                         ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         Foods, Inc.                                                                       Name

                                                                                                                                                    ❑Concluded
                                                                                           13727 Noel Rd Ste 700
                                                                                           Street
         Case number
                                                                                           Central Case Management Center
         01-18-0002-7225                                                                   Dallas, TX 75240-2000
                                                                                           City                             State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                          Description of the property                              Value


        Custodian’s name
                                                               Case title                                               Court name and address
        Street
                                                                                                                     Name

                                                               Case number                                           Street
        City                          State   ZIP Code



                                                               Date of order or assignment                           City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Debtor             Papa Grande Gourmet Foods, LLC                                                 Case number (if known) 19-50391
                   Name


 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑
 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss       Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

           The Smeberg Law Firm                                     $3,434 filing fees and $10,000 attorney fees                  2/22/19                        $13,434.00


           Address

          2010 W Kings Hwy
          Street


          San Antonio, TX 78201
          City                          State     ZIP Code


           Email or website address

           ron@smeberg.com

           Who made the payment, if not debtor?

           Debtor




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Debtor            Papa Grande Gourmet Foods, LLC                                                Case number (if known) 19-50391
                  Name


 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                           Description of property transferred or payments                  Date transfer         Total amount or
                                                               received or debts paid in exchange                               was made              value




          Address


         Street




         City                         State     ZIP Code


          Relationship to debtor




 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                        Dates of occupancy


 14.1.                                                                                                            From                          To
         Street




         City                         State     ZIP Code




 Part 8: Health Care Bankruptcies




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 8
Debtor             Papa Grande Gourmet Foods, LLC                                                Case number (if known) 19-50391
                  Name


 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ✔No. Go to Part 10.
     ❑
     ❑Yes. Does the debtor serve as plan administrator?
           ❑No. Go to Part 10.
           ❑Yes. Fill in below:
                       Name of plan                                                                      Employer identification number of the plan

                                                                                                         EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ✔None
     ❑
    Financial institution name and address                    Last 4 digits of account       Type of account            Date account was             Last balance
                                                              number                                                    closed, sold, moved,         before closing
                                                                                                                        or transferred               or transfer




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 9
Debtor             Papa Grande Gourmet Foods, LLC                                                   Case number (if known) 19-50391
                   Name



 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
          Street


                                                                                               ❑Other
         City                         State    ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1      Depository institution name and address             Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
          Street

                                                               Address

         City                         State    ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑
 20.1      Facility name and address                           Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
          Street

                                                               Address

         City                         State    ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑

    Owner’s name and address                                 Location of the property                        Description of the property                     Value


   Name


   Street




   City                             State     ZIP Code




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 10
Debtor           Papa Grande Gourmet Foods, LLC                                                   Case number (if known) 19-50391
               Name


 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                      Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                        ❑Pending
    Case number
                                                   Name
                                                                                                                                                        ❑On appeal
                                                                                                                                                        ❑Concluded
                                                   Street




                                                   City                           State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                   Environmental law, if known                     Date of notice


   Name                                            Name


   Street                                          Street




   City                    State    ZIP Code       City                           State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                           Governmental unit name and address                   Environmental law, if known                     Date of notice


   Name                                            Name


   Street                                          Street




   City                    State    ZIP Code       City                           State   ZIP Code




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 11
Debtor             Papa Grande Gourmet Foods, LLC                                                Case number (if known) 19-50391
                   Name




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
        even if already listed in the Schedules.
        ✔None
        ❑

           Business name and address                     Describe the nature of the business                     Employer Identification number
                                                                                                                 Do not include Social Security number or ITIN.
 25.1.
                                                                                                                EIN:           –
          Name
                                                                                                                 Dates business existed
          Street
                                                                                                                From                     To



          City                    State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
        ❑None
            Name and address                                                                                       Dates of service

 26a.1.     Barns, CPA, Monte                                                                                     From 1/2015             To 12/2018
           Name
            1045 Central Parkway North 102
           Street



            San Antonio, TX 78232
           City                                               State                     ZIP Code

            Name and address                                                                                       Dates of service

 26a.2.     Janet Allen                                                                                           From 1/2009             To 2/2019
           Name
            1802 Jackson Keller
           Street



            San Antonio, TX 78213
           City                                               State                     ZIP Code



 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
           financial statement within 2 years before filing this case.
           ❑None




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 12
Debtor            Papa Grande Gourmet Foods, LLC                                                   Case number (if known) 19-50391
                  Name


            Name and address                                                                                      Dates of service

 26b.1.     Barns, CPA, Monte                                                                                    From 1/2015           To 12/2018
           Name
            1045 Central Parkway North 102
           Street



            San Antonio, TX 78232
           City                                                State                     ZIP Code

            Name and address                                                                                      Dates of service

 26b.2.     Janet Allen                                                                                          From 1/2009           To 2/2019
           Name
            1802 Jackson Keller
           Street



            San Antonio, TX 78213
           City                                                State                     ZIP Code



 26c.      List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
           ❑None
            Name and address                                                                                      If any books of account and records are
                                                                                                                  unavailable, explain why
 26c.1.
            Barns, CPA, Monte
           Name
            1045 Central Parkway North 102
           Street



            San Antonio, TX 78232
           City                                                State                     ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ✔None
        ❑
            Name and address

 26d.1.
           Name


           Street




           City                                                State                     ZIP Code

 27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?
        ✔ No
        ❑
        ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                   Date of            The dollar amount and basis (cost, market, or
                                                                                                    inventory          other basis) of each inventory




Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 13
Debtor            Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
                  Name



          Name and address of the person who has possession of inventory records

 27.1.
         Name


         Street




         City                                        State                 ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                               Address                                                      Position and nature of any interest      % of interest, if any


    Kenneth D. Garcia                 28 Arnold Palmer San Antonio, TX 78257                        Compnay Member, Member                   49.00 %

    Hilda C. Garcia                   28 Arnold Palmer San Antonio, TX 78257                        Company Member, Member                   51.00 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                               Address                                                      Position and nature of any        Period during which
                                                                                                    interest                          position or interest was held



                                                                                                ,                                         From
                                                                                                                                          To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑
          Name and address of recipient                                            Amount of money or                 Dates                  Reason for providing
                                                                                   description and value of                                  the value
                                                                                   property

 30.1.   Kenneth D. Garcia                                                                            $32790.72      1/4/19-2/22/19          Salary
         Name
                                                                                                       $5,465.12     3/23/18
         28 Arnold Palmer
         Street
                                                                                                     $10,930.24      3/30/18

                                                                                                     $71,046.56      4/6/18-6/29/18
         San Antonio, TX 78257
         City                                      State          ZIP Code                           $71,046.56      7/6/18-9/28/18

          Relationship to debtor                                                                     $65,581.44      10/5/18-12
                                                                                                                     /28/18
         Relative




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 14
Debtor            Papa Grande Gourmet Foods, LLC                                          Case number (if known) 19-50391
                  Name


          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.2.   Kenneth A. Garcia Jr                                                                    $8,657.46     2/23/18-3/30/18    Salary
         Name
                                                                                                $18,757.83     4/6/18-6/29/18
         28 Arnold Palmer
         Street
                                                                                                $18,757.83     7/6/18-9/28/18

                                                                                                $17,314.92     10/5/18-12
         San Antonio, TX 78257                                                                                 /28/18
         City                                      State       ZIP Code                          $8,657.46
                                                                                                               1/4/19-2/22/19
          Relationship to debtor

         Relative

          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.3.   Gregory A. Smothers                                                                     $7,500.00     2/23/18-3/30/18    Salary
         Name
                                                                                                $16,250.00     4/6/18-6/29/18
         8201 Lammtarra Cir
         Street
                                                                                                $16,250.00     7/6/18-9/28/18

                                                                                                $16,250.00     10/5/18-12
         Boerne, TX 78015-4285                                                                                 /18/18
         City                                      State       ZIP Code                          $7,500.00
                                                                                                               1/4/19-2/2/19
          Relationship to debtor

         Relative

          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.4.   Andy J. Garcia                                                                         $11,000.00     7/20/18-9/28/18    Salary
         Name
                                                                                                $12,000.00     10/5/18-12
         322 Coronet St
         Street
                                                                                                               /28/18



         San Antonio, TX 78216-5119
         City                                      State       ZIP Code


          Relationship to debtor

         Relative

          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.5.   Irma C. Martinez                                                                        $2,400.00     1/4/19-2/22/19     Salary
         Name
                                                                                                 $3,600.00     5/4/18-6/29/18
         7443 Moss Brook Dr
         Street
                                                                                                 $5,200.00     7/6/18-9/28/18

                                                                                                 $5,200.00     10/5/18-12
         San Antonio, TX 78255-1301                                                                            /28/18
         City                                      State       ZIP Code


          Relationship to debtor

         Relative




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 15
Debtor            Papa Grande Gourmet Foods, LLC                                          Case number (if known) 19-50391
                  Name


          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.6.   Hilda C. Garcia                                                                         $6,500.00     2/1/19             Salary
         Name
                                                                                                 $6,500.00     2/22/19
         28 Arnold Palmer
         Street
                                                                                                 $6,500.00     3/23/18

                                                                                                 $6,500.00     4/27/18
         San Antonio, TX 78257
         City                                      State       ZIP Code                          $6,500.00     5/25/18

          Relationship to debtor                                                                 $6,500.00     6/29/18

                                                                                                 $6,500.00     7/27/18
         Member
                                                                                                 $6,500.00     8/31/18

                                                                                                 $6,500.00     9/28/18

                                                                                                 $6,500.00     10/26/18

                                                                                                 $6,500.00     11/30/18

                                                                                                 $6,500.00     12/28/18

                                                                                                 $6,500.00     4/6/18
          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.7.   David Cameron                                                                           $1,500.00     2/1/19             Salary
         Name
                                                                                                 $1,500.00     2/22/19
         1800 Broadway St Apt 2104
         Street
                                                                                                 $4,500.00     2/2/18-3/30/18

                                                                                                 $4,500.00     4/27/18-6/29/18
         San Antonio, TX 78215-1345
         City                                      State       ZIP Code                          $4,500.00     7/27/18-9/28/18

          Relationship to debtor                                                                 $4,500.00     10/5/18-12
                                                                                                               /28/18
         Relative

          Name and address of recipient                                        Amount of money or              Dates              Reason for providing
                                                                               description and value of                           the value
                                                                               property

 30.8.   Natalie G. Villagomez                                                                  $12,333.00     1/4/19-2/22/18     Salary
         Name
                                                                                                $12,333.00     2/23/18-3/30/18
         7 Cotswold Ln
         Street
                                                                                                $26,721.50     4/6/18-6/29/18

                                                                                                $26,721.50     7/6/18-9/28/18
         San Antonio, TX 78257
         City                                      State       ZIP Code                         $26,721.50     10/5/18-12
                                                                                                               /28/18
          Relationship to debtor

         Relative




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 16
Debtor            Papa Grande Gourmet Foods, LLC                                          Case number (if known) 19-50391
                  Name


          Name and address of recipient                                        Amount of money or              Dates               Reason for providing
                                                                               description and value of                            the value
                                                                               property

 30.9.   Laura Smothers                                                                          $7,033.62     2/1/19              Salary
         Name
                                                                                                 $3,516.81     2/15/19
         28 Arnold Palmer
         Street
                                                                                                 $3,846.87     3/2/18

                                                                                                 $3,846.87     4/13/18
         San Antonio, TX 78257
         City                                      State       ZIP Code                          $3,516.81     5/11/18

          Relationship to debtor                                                                 $3,516.81     6/15/18

                                                                                                 $3,516.81     6/22/18
         Relative
                                                                                                 $3,516.81     7/13/18

                                                                                                 $3,516.81     8/17/18

                                                                                                 $3,516.81     9/14/18

                                                                                                 $3,516.81     10/12/18

                                                                                                 $3,516.81     11/16/18

                                                                                                 $3,516.81     12/28/18

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                         Employer Identification number of the parent corporation

                                                                                                  EIN:          –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                               Employer Identification number of the pension fund

                                                                                                  EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 17
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         03/19/2019
                      MM/ DD/ YYYY




           ✘                           /s/ Kenneth D. Garcia
                Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                               President



         Printed name                          Kenneth D. Garcia



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ❑No
              Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 18
Sched. A - 1 of 10
Sched. A - 2 of 10
Sched. A - 3 of 10
Sched. A - 4 of 10
Sched. A - 5 of 10
Sched. A - 6 of 10
Sched. A - 7 of 10
Sched. A - 8 of 10
Sched. A - 9 of 10
Sched. A - 10 of 10
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

In re:                                        §       Chapter 11
                                              §
KHRL GROUP, LLC                               §       Case No. 19-50390
                                              §
         Debtor                               §
                  And                         §
In re:                                        §       Chapter 11
                                              §
PAPA GRANDE GOURMET                           §       Case No. 19-50391
FOODS, LLC                                    §
                                              §
         Debtor                               §       Jointly Administered Under
                                              §       Case No. 19-50390


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 19th Day of March, 2019, true and correct copies of the

foregoing were forwarded electronically to all parties requesting notice and by U.S. first class mail

on all parties listed below.

                                      /s/ Ronald J. Smeberg
                                     RONALD J. SMEBERG

                                   LIMTED SERVICE LIST

DEBTORS                                                                 U.S. Attorney
                                    Office of The United                Attn: Bkcy Division
KHRL Group, LLC                     States Trustee – SA12               601 NW Loop 410, Suite
1802 NE Loop 410 Ste 102            615 E. Houston St., Room            600
1802 Jackson Keller                 533                                 San Antonio, Texas 78216
San Antonio, TX 78213               San Antonio, Texas 78205
                                                                        Comptroller of Public
Papa Grande Gourmet                 Bexar County Tax                    Accounts
Foods                               Assessor Collector c/o              P.O. Box 149359
1802 Jackson Keller                 Don Stecker, Linebarger,            Austin, TX 78714-9359
San Antonio, TX 78213               Googan, Blair & Sampson
                                    711 Navaro St. 300                  Internal Revenue Services
GOVERNMENTAL                        San Antonio, TX 78205               Special Procedures Branch
ENTITIES                                                                300 E. 8th St. STOP 5026


1
AUS                        The Colonnade, Suite 800     Esq.
Austin, TX 78701           9901 IH 10 West              Cooksey, Toolen, Gage,
                           San Antonio, TX 78230        Duffy & Woog
PARTIES                                                 535 Anton Blvd Fl 10
REQUESTING NOTICE          De Cardenas Group, APLC      Costa Mesa, CA 92626-
                           c/o Ray Battaglia            1947
Morris D. Weiss            Law Offices of Ray
Waller Lansden Dortch &    Battaglia, PLLC              Multivac, Inc
Davis, LLP                 66 Granburg Circle           11021 N W Pomona Ave
100 Congress Ave., Suite   San Antonio, TX 78218        Kansas City, MO 64153
1800
Austin, Texas 78701        South Texas Spice LLC        Transpecos Bank SSB
                           c/o Morris E. “Trey”         112 East Pecan Street 800
Cleveland R. Burke         White III                    San Antonio, TX 78205
Waller Lansden Dortch &    Villa & White, LLP
Davis, LLP                 1100 NW Loop 410 #802        US Bank Equipment
100 Congress Ave., Suite   San Antonio, Texas 78213     Finance
1800                                                    PO Box 790448
Austin, Texas 78701        SECURED CREDITORS            Saint Louis, MO 63179

Evan J. Atkinson           Crown Lift Trucks            U.S. Small Business
Waller Lansden Dortch &    PO Box 641173                Administration
Davis, LLP                 Cincinnati, OH 45264         409 3rd St, SW
100 Congress Ave., Suite                                Washington, DC 20416
1800                       Ford Credit
Austin, Texas 78701        c/o Donald L. Turbyfill      TWENTY LARGEST
                           Devlin, Naylor &             UNSECURED
Mark C. Taylor             Turbyfill, PLLC              CREDITORS FOR
Waller Lansden Dortch &    5120 Woodway Dr., Ste.       CASE NO. 19-50390
Davis, LLP                 9000                         KHRL GROUP
100 Congress Ave., Suite   Houston, TX 77056-1725
1800                                                    Frank Serros
Austin, Texas 78701        Leaf                         9802 Hawk Wood
                           PO Box 742647                San Antonio, TX 78250
Ford Motor Credit          Cincinnati, OH 45274-
Company, LLC               2647                         Genaro Hernandez
c/o Donald L. Turbyfill                                 7155 Timber Ridge Drive
Devlin, Naylor &           LEXUS FINANCIAL              San Antonio, TX 78227
Turbyfill, PLLC            SERVICES
5120 Woodway Dr., Ste.     PO BOX 5855                  Lang Wang
9000                       Carol Stream, IL 60197-      2620 Blanco Road
Houston, TX 77056-1725     5855                         San Antonio, TX 78212

Labor on Demand, Inc.      Mercedes-Benz Financial      Martin & Drought, PC
c/o Penny K. Habbeshaw     Srv                          300 Convent St Ste 2500
Einstein & Habbeshaw PC    c/o Randall P. Mroczynski,   San Antonio, TX 78205-


                                       2
3716                        PO Box Box 60599
                            City of Industry, CA       Packall Packaging Inc.
Monte Barns, CPA            91716                      2 Shaftsbury Lane
1045 Central Parkway                                   Brampton,Ontari, L6T 3X7
North 102                   Chesapeake Spice
San Antonio, TX 78232       Company                    Qvest
                            PO BOX 6129                1101 8th Street Unit #1
TWENTY LARGEST              Hermitage, PA 16148-       Greeley, CO 80631
UNSECURED                   0922
CREDITORS FOR                                          RogCo Inc.
CASE NO. 19-50391           DanHil Containers          PO Box 1801
PAPA GRANDE                 PO Box 2089                Bentonville, AR 72712
                            Temple, TX 76503
Acosta                                                 Smithfield Foods
5050 Westway Park Blvd.     Handtman Inc.              P.O. Box 20121
#100                        28690 N. Ballard Dr.       Kansas City, MO 64195
Houston, TX 77041           Lake Forest, IL 60045
                                                       SOS Enviro Services,
ADT LP                      Hojas Y Especies El        LLC.
1718 S Brazos               Chicano                    P.O. BOX 53988
San Antonio, TX 78207       617 Barnsdale Road         Lafayette, LA 70505+3988
                            La Grange Park, IL 60526
Capital Advance Services                               Texas Packing Company
c/o Yellowstone Capital,    Hovus                      1809 N. Bell St.
LLC                         272 Brodhead Road Ste      San Angelo, TX 76903
1 Evertrust Plz             200
Jersey City, NJ 07302-      Bethlehem, PA 18017        TIPPER TIE
3051                                                   2000 Lufkin Road
                            JBS Packerland             Apex, NC 27539
Capital Merchant Services   Attn: P.O.Box 561477
c/o Yellowstone Capital,    US Bank                    ViscoFan USA
LLC                         Denver, CO 80256           ATTN: Alonso Ramos
1 Evertrust Plz                                        1900 Spring Rd Ste 450
Jersey City, NJ 07302-      Nationwide Insurance       Oak Brook, IL 60523-1481
3051                        Processing Center
                            Des Moines, IA 50306-
Capital One Visa 1609       0491




                                        3
